--------------------------------------------------------------------------------

EXHIBIT 10.1

TERM LOAN AGREEMENT

Dated as of April 1, 2020

among

NISOURCE INC.,

as Borrower,

THE LENDERS PARTY HERETO,

and

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

________________________________

KEYBANK NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS 1     SECTION 1.01. DEFINED TERMS 1 SECTION
1.02. CLASSIFICATION OF LOANS AND BORROWINGS 20 SECTION 1.03. TERMS GENERALLY 20
SECTION 1.04. ACCOUNTING TERMS; GAAP 21 SECTION 1.05. LIBO RATE NOTIFICATION 21
    ARTICLE II THE CREDITS 22     SECTION 2.01. COMMITMENTS 22 SECTION
2.02. LOANS AND BORROWINGS; REQUEST FOR BORROWINGS 22 SECTION 2.03. [RESERVED]
23 SECTION 2.04. [RESERVED] 23 SECTION 2.05. FUNDING OF BORROWINGS 23 SECTION
2.06. INTEREST ELECTIONS 24 SECTION 2.07. TERMINATION OF COMMITMENTS 25 SECTION
2.08. [RESERVED] 25 SECTION 2.09. [RESERVED] 25 SECTION 2.10. REPAYMENT OF
LOANS; EVIDENCE OF DEBT 25 SECTION 2.11. OPTIONAL PREPAYMENT OF LOANS 26 SECTION
2.12. FEES 26 SECTION 2.13. INTEREST 26 SECTION 2.14. ALTERNATE RATE OF INTEREST
27 SECTION 2.15. INCREASED COSTS 28 SECTION 2.16. BREAK FUNDING PAYMENTS 30
SECTION 2.17. TAXES 30 SECTION 2.18. PAYMENTS GENERALLY; PRO RATA TREATMENT;
SHARING OF SET-OFFS 33 SECTION 2.19. MITIGATION OBLIGATIONS; REPLACEMENT OF
LENDERS 35 SECTION 2.20. DEFAULTING LENDERS 36     ARTICLE III CONDITIONS 36    
SECTION 3.01. CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT 36
SECTION 3.02. CONDITIONS PRECEDENT TO EACH EXTENSION OF CREDIT 37     ARTICLE
IV REPRESENTATIONS AND WARRANTIES 38     SECTION 4.01. REPRESENTATIONS AND
WARRANTIES OF THE BORROWER 38     ARTICLE V AFFIRMATIVE COVENANTS 40     SECTION
5.01. AFFIRMATIVE COVENANTS 40     ARTICLE VI NEGATIVE COVENANTS 43     SECTION
6.01. NEGATIVE COVENANTS 43     ARTICLE VII FINANCIAL COVENANT 46     ARTICLE
VIII EVENTS OF DEFAULT 47     SECTION 8.01. EVENTS OF DEFAULT 47     ARTICLE
IX THE ADMINISTRATIVE AGENT 49     SECTION 9.01. THE ADMINISTRATIVE AGENT 49

i

--------------------------------------------------------------------------------




ARTICLE X CERTAIN ERISA MATTERS 51     SECTION 10.01. CERTAIN ERISA MATTERS 51  
  ARTICLE XI MISCELLANEOUS 53 SECTION 11.01. NOTICES 53 SECTION 11.02. WAIVERS;
AMENDMENTS 54 SECTION 11.03. EXPENSES; INDEMNITY; DAMAGE WAIVER 55 SECTION
11.04. SUCCESSORS AND ASSIGNS 56 SECTION 11.05. SURVIVAL 59 SECTION
11.06. COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION 59 SECTION
11.07. SEVERABILITY 60 SECTION 11.08. RIGHT OF SETOFF 60 SECTION
11.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS 60 SECTION
11.10. WAIVER OF JURY TRIAL 61 SECTION 11.11. HEADINGS 61 SECTION
11.12. CONFIDENTIALITY 61 SECTION 11.13. USA PATRIOT ACT 62 SECTION
11.14. ACKNOWLEDGMENTS 62 SECTION 11.15. ACKNOWLEDGMENT AND CONSENT TO BAIL-IN
OF AFFECTED FINANCIAL INSTITUTIONS 63 SECTION 11.16. INTEREST RATE LIMITATION 64
SECTION 11.17. PREPAYMENT OF LOANS UNDER THE EXISTING LOAN AGREEMENT 64

ii

--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

EXHIBIT A Form of Assignment and Assumption   EXHIBIT B Form of Opinion of
McGuireWoods LLP   EXHIBIT C Borrowing Request   EXHIBIT D [Reserved]   EXHIBIT
E [Reserved]   EXHIBIT F Form of Note   EXHIBIT G Interest Election Request  
EXHIBIT H Prepayment Notice   EXHIBIT I-1  Form of U.S. Tax Certificate (Foreign
Lenders That Are Not Partnerships)   EXHIBIT I-2  Form of U.S. Tax Certificate
(Foreign Participants That Are Not Partnerships)   EXHIBIT I-3  Form of U.S. Tax
Certificate (Foreign Participants That Are Partnerships)   EXHIBIT I-4 Form of
U.S. Tax Certificate (Foreign Lenders That Are Partnerships)       SCHEDULE
2.01 Lenders and Commitments   SCHEDULE 6.01(e) Existing Agreements  

iii

--------------------------------------------------------------------------------

TERM LOAN AGREEMENT, dated as of April 1, 2020 (as amended, restated,
supplemented or otherwise modified pursuant to the terms hereof, this
"Agreement"), among NISOURCE INC., a Delaware corporation (the "Borrower"),
KEYBANK NATIONAL ASSOCIATION, as administrative agent for the lenders hereunder
(in such capacity, the "Administrative Agent"), and the lenders from time to
time party hereto.

The parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

SECTION 1.01.  Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.

"Act" means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

"Administrative Agent" has the meaning assigned to such term in the preamble
hereto.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affected Financial Institution" means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Agent Party" has the meaning assigned to such term in Section 11.01(g).

"Agreement" has the meaning assigned to such term in the preamble hereto.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) 1.0% per annum plus the LIBO
Rate applicable to an Interest Period of one month on such day (or if such day
is not a Business Day, the immediately preceding Business Day), provided that,
for the avoidance of doubt, (i) the LIBO Rate for any day shall be based on the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such page) at approximately 11:00 a.m. London time on such day and (ii)
if the Alternate Base Rate shall be less than 1.00%, such rate shall be deemed
to be 1.00% for purposes of this Agreement.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
one-month LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the one-month
LIBO Rate, respectively.  If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.

--------------------------------------------------------------------------------

2

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

"Applicable Percentage" means, at any time with respect to any Lender, the
percentage of the aggregate amount of unused and available Commitments and
Outstanding Loans of all Lenders at such time represented by the unused and
available Commitment and Outstanding Loans held by such Lender; provided that,
in the case of Section 2.20 when a Defaulting Lender shall exist, such
Defaulting Lender's Commitment and Outstanding Loans shall be disregarded for
purposes of this definition.

"Applicable Rate" means, for any day, a rate per annum (stated in basis points)
equal to (a) 75.0 with respect to any Eurodollar Loan and (b) 0.0 with respect
to any ABR Loan.

"Arrangers" means KeyBank, PNC Bank, National Association, and U.S. Bank
National Association in their capacity as joint lead arrangers and joint
bookrunners for the term loan facility under this Agreement.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

"Authorized Officer" means the president, chief financial officer or the
treasurer of the Borrower; provided that solely with respect to the submission
of a Borrowing Request, "Authorized Officer" shall also mean the assistant
treasurer, the treasury operations manager or the corporate finance manager of
the Borrower.

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

"Bail-In Legislation" means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom, 
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

"Bankruptcy Event" means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

--------------------------------------------------------------------------------

3

"Bay State Assets" means  the "Purchased Assets" under and as defined in the Bay
State Asset Purchase Agreement as in effect on the date hereof.

"Bay State Asset Purchase Agreement" means that certain Asset Purchase Agreement
dated as of February 26, 2020 by and among the Borrower, Bay State Gas Company,
a Massachusetts corporation and indirect wholly-owned subsidiary of the Company
and Eversource Energy, a Massachusetts voluntary association, as amended,
modified or supplemented from time to time.

"Benchmark Replacement" means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO
Screen Rate for U.S. dollar-denominated syndicated credit facilities at such
time and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

"Benchmark Replacement Adjustment" means, with respect to any replacement of the
LIBO Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Screen Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Screen Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.

"Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "Alternate Base Rate," the definition of "Interest
Period," timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement). 

"Benchmark Replacement Date" means the earlier to occur of the following events
with respect to the LIBO Screen Rate:

(1) in the case of clause (1) or (2) of the definition of "Benchmark Transition
Event," the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

--------------------------------------------------------------------------------

4

(2) in the case of clause (3) of the definition of "Benchmark Transition Event,"
the date of the public statement or publication of information referenced
therein.

"Benchmark Transition Event" means the occurrence of one or more of the
following events with respect to the LIBO Screen Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate or a Relevant
Governmental Body announcing that the LIBO Screen Rate is no longer
representative.

"Benchmark Transition Start Date" means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent by notice to the Borrower and the Lenders.

"Benchmark Unavailability Period" means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Screen
Rate and solely to the extent that the LIBO Screen Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Screen Rate for all purposes hereunder in
accordance with Section 2.14 hereof and (y) ending at the time that a Benchmark
Replacement has replaced the LIBO Screen Rate for all purposes hereunder
pursuant to Section 2.14 hereof.

"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

--------------------------------------------------------------------------------

5

"Benefit Plan" means any of (a) an "employee benefit plan" (as defined in ERISA)
that is subject to Title I of ERISA, (b) a "plan" as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such "employee benefit plan" or "plan".

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Board of Directors" means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers (or equivalent) of such Person,
(iii) in the case of any partnership, the board of directors (or equivalent) of
the general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

"Borrower" means NiSource Inc., a Delaware corporation.

"Borrowing" means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

"Borrowing Request" means a request by the Borrower for a Borrowing in
accordance with Section 2.02.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

"Capital Lease" means, as to any Person, any lease of real or personal property
in respect of which the obligations of the lessee are required, in accordance
with GAAP, to be capitalized on the balance sheet of such Person, provided that,
for purposes of this Agreement:

(i) any changes in GAAP pursuant to ASC Topic 840 or 842 (or any successor
thereto) that would treat as capital leases any operating leases existing as of
the date of this Agreement (and any renewals or replacements thereof), and

(ii) additional operating leases entered into after the date of this Agreement
(to the extent not exceeding $100,000,000 in aggregate notional amount for all
such capitalized lease obligations),

in each case, that would not have been treated as capital leases under GAAP as
in effect on December 31, 2019, will not be given effect for purposes of
calculation of the financial covenant contained in Article VII.

"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation (including,
but not limited to, all common stock and preferred stock and partnership,
membership and joint venture interests or units in a Person), and any and all
warrants, rights or options to purchase any of the foregoing.

--------------------------------------------------------------------------------

6

"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act, 42, U.S.C. Section 9601 et seq., as amended.

"Change in Law" means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law"
regardless of the date enacted, adopted, issued or implemented.

"Change of Control" means (a) any "person" or "group" within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended,
shall become the "beneficial owner" (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of more than 50% of the then
outstanding voting Capital Stock of the Borrower, (b) Continuing Directors shall
cease to constitute at least a majority of the directors constituting the Board
of Directors of the Borrower, (c) a consolidation or merger of the Borrower
shall occur after which the holders of the outstanding voting Capital Stock of
the Borrower immediately prior thereto hold less than 50% of the outstanding
voting Capital Stock of the surviving entity, (d) more than 50% of the
outstanding voting Capital Stock of the Borrower shall be transferred to an
entity of which the Borrower owns less than 50% of the outstanding voting
Capital Stock, (e) there shall occur a sale of all or substantially all of the
assets of the Borrower or (f) NIPSCO shall cease to be a Wholly-Owned Subsidiary
of the Borrower (except to the extent otherwise permitted under clauses (i),
(ii) or (iii) of Section 6.01(b)).

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Commitment" means, with respect to each Lender, the commitment of such Lender
to make its Loan hereunder on the Effective Date as set forth herein.  The
amount of each Lender's Commitment is as of the Effective Date, the amount set
forth on Schedule 2.01 opposite such Lender's name.

"Communications" has the meaning assigned to such term in Section 11.01(g).

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

"Consolidated Capitalization" means the sum of (a) Consolidated Debt, (b)
consolidated common equity of the Borrower and its Consolidated Subsidiaries
determined in accordance with GAAP, (c) Hybrid Securities and Mandatorily
Convertible Securities not exceeding 15% of Consolidated Capitalization, and (d)
the aggregate liquidation preference of preferred stocks (other than preferred
stocks subject to mandatory redemption or repurchase) of the Borrower and its
Consolidated Subsidiaries upon involuntary liquidation.

--------------------------------------------------------------------------------

7

"Consolidated Debt" means, at any time, the Indebtedness of the Borrower and its
Consolidated Subsidiaries that would be classified as debt on a balance sheet of
the Borrower determined on a consolidated basis in accordance with GAAP;
provided that, for purposes of calculation of the financial covenant contained
in Article VII, Consolidated Debt shall exclude Hybrid Securities and
Mandatorily Convertible Securities not exceeding 15% of Consolidated
Capitalization.  For the avoidance of doubt, the aggregate amount of Hybrid
Securities and Mandatorily Convertible Securities in excess of 15% of
Consolidated Capitalization will be included in Consolidated Debt.

"Consolidated Subsidiary" means, on any date, each Subsidiary of the Borrower
the accounts of which, in accordance with GAAP, would be consolidated with those
of the Borrower in its consolidated financial statements if such statements were
prepared as of such date.

"Contingent Guaranty" means a direct or contingent liability in respect of a
Project Financing (whether incurred by assumption, guaranty, endorsement or
otherwise) that either (a) is limited to guarantying performance of the
completion of the Project that is financed by such Project Financing or (b) is
contingent upon, or the obligation to pay or perform under which is contingent
upon, the occurrence of any event other than failure of the primary obligor to
pay upon final maturity (whether by acceleration or otherwise).

"Continuing Directors" means (a) all members of the Board of Directors of the
Borrower who have held office continually since the Effective Date, and (b) all
members of the Board of Directors of the Borrower who were elected as directors
after the Effective Date and whose nomination for election was approved by a
vote of at least 50% of the Continuing Directors.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
"Controlling" and "Controlled" have meanings correlative thereto.

"Credit Documents" means (a) this Agreement, any promissory notes executed
pursuant to Section 2.10, and any Assignment and Assumptions, (b) any
certificates, opinions and other documents required to be delivered pursuant to
Section 3.01 and (c) any other documents delivered by the Borrower pursuant to
or in connection with any one or more of the foregoing.

"Creditor Party" means the Administrative Agent or any other Lender.

"Debt for Borrowed Money" means, as to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
Capital Lease obligations of such Person, and (d) all obligations of such Person
under synthetic leases, tax retention operating leases, off-balance sheet loans
or other off-balance sheet financing products that, for tax purposes, are
considered indebtedness for borrowed money of the lessee but are classified as
operating leases under GAAP.

--------------------------------------------------------------------------------

8

"Debt to Capitalization Ratio" means, at any time, the ratio of Consolidated
Debt to Consolidated Capitalization.

"Default" means any event or condition that constitutes an Event of Default or
that, upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Creditor Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender's good faith determination that a condition precedent to funding set
forth in Section 3.02 (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Creditor Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender's good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement set forth in Section 3.02 cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Creditor
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Creditor Party's receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Capital Stock
by a Subsidiary of such Person), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

"Dividing Person" has the meaning assigned to it in the definition of
"Division".

"Division" means the division of the assets, liabilities and/or obligations of a
Person (the "Dividing Person") among two or more Persons (whether pursuant to a
"plan of division" or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive. For all purposes under the Credit Documents, in connection with any
Division: (a) if any asset, right, obligation or liability of any Dividing
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time.

"Dollars" or "$" refers to lawful money of the United States of America.

"Early Opt-in Election" means the occurrence of:

(1) a determination by the Administrative Agent or the Required Lenders that
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 2.14 hereof
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Screen Rate, and 

--------------------------------------------------------------------------------

9

(2) the election by the Administrative Agent or the Required Lenders to declare
that an Early Opt-in Election has occurred and the provision by the
Administrative Agent or at the direction of the Required Lenders of written
notice of such election to the Borrower and the Lenders.

"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Effective Date" means the date on which each of the conditions precedent set
forth in Section 3.01 have been satisfied or waived by the Lenders in accordance
with Section 11.02.

"Electronic Signature" means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

"Electronic System" means any electronic system, including (i) e-mail, (ii)
e-fax, (iii) Intralinks®, Syndtrak®, ClearPar® and (iv) any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

"Environmental Laws" means any and all foreign, federal, state, local or
municipal laws (including, without limitation, common laws), rules, orders,
regulations, statutes, ordinances, codes, decrees, judgments, awards, writs,
injunctions, requirements of any Governmental Authority or other requirements of
law regulating, relating to or imposing liability or standards of conduct
concerning, pollution, waste, industrial hygiene, occupational safety or health,
the presence, transport, manufacture, generation, use, handling, treatment,
distribution, storage, disposal or release of Hazardous Materials, or protection
of human health, plant life or animal life, natural resources or the
environment, as now or at any time hereafter in effect.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

--------------------------------------------------------------------------------

10

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

"ERISA Affiliate" means any Person who, for purposes of Title IV of ERISA, is a
member of the Borrower's controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code and the regulations
promulgated and rulings issued thereunder.

"ERISA Event" means (a) a reportable event, within the meaning of Section 4043
of ERISA, with respect to a Plan unless the 30-day notice requirement with
respect thereto has been waived by the PBGC, (b) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) and 4041(c) of ERISA (including any such notice with
respect to a plan amendment referred to in Section 4041(e) of ERISA), (c) the
withdrawal by the Borrower or any ERISA Affiliate from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA, (d) the failure by the Borrower or any ERISA
Affiliate to make a payment to a Plan required under Section 302 of ERISA, for
which Section 303(k) of ERISA imposes a lien for failure to make required
payments, or (e) the institution by the PBGC of proceedings to terminate a Plan,
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
which may reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, a
Plan.

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the LIBO Rate.

"Eurodollar Rate Reserve Percentage" of any Lender for the Interest Period for
any Eurodollar Loan means the reserve percentage applicable during such Interest
Period (or if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under regulations issued from time
to time by the Board (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

"Event of Default" has the meaning assigned to such term in Article VIII.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on (or measured by) its net income or net earnings
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such Recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes, (b) in case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.19) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient's failure to comply with Section 2.17(e) or (f), and (d) any Taxes
imposed under FATCA.

--------------------------------------------------------------------------------

11

"Existing Loan Agreement" means that certain Amended and Restated Term Loan
Agreement, dated as of April 17, 2019, by and among the Borrower, the Lenders
from time to time party thereto and MUFG Bank, Ltd., as the Administrative Agent
thereunder.

"Extension of Credit" means the making by any Lender of a Loan.

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

"Federal Reserve Bank of New York's Website" means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

"Federal Bankruptcy Code" means Title 11 of the United States Code (11 U.S.C. §
101 et seq.) as now or hereafter in effect, or any successor statute.

"Federal Funds Effective Rate" means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day's federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on the Federal Reserve Bank of New York's
Website from time to time) and published on the next succeeding Business Day by
the Federal Reserve Bank of New York as the federal funds effective rate;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

"Foreign Lender" means any Lender that is not a U.S. Person.

"GAAP" means generally accepted accounting principles in the United States of
America consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e).

"Governmental Authority" means the government of the United States of America,
any other nation, or any political subdivision of the United States of America
or any other nation, whether state or local, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank), and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

--------------------------------------------------------------------------------

12

"Hazardous Materials" means any asbestos; flammables; volatile hydrocarbons;
industrial solvents; explosive or radioactive materials; hazardous wastes; toxic
substances; liquefied natural gas; natural gas liquids; synthetic gas; oil,
petroleum, or related materials and any constituents, derivatives, or byproducts
thereof or additives thereto; or any other material, substance, waste, element
or compound (including any product) regulated pursuant to any Environmental Law,
including, without limitation, substances defined as "hazardous substances,"
"hazardous materials," "contaminants," "pollutants," "hazardous wastes," "toxic
substances," "solid waste," or "extremely hazardous substances" in (i) CERCLA,
(ii) the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 et seq.,
(iii) the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et
seq., (iv) the Federal Water Pollution Control Act, as amended, 33 U.S.C.
Section 1251 et seq., (v) the Clean Air Act, 42 U.S.C. Section 7401 et seq.,
(vi) the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq., (vii) the
Safe Drinking Water Act, 42 U.S.C. Section 300f et seq., or (viii) foreign,
state, local or municipal law, in each case, as  may be amended from time to
time.

"Hybrid Securities" means, on any date, any securities, other than common stock,
issued by the Borrower or a Hybrid Vehicle that meet the following criteria: (a)
at the time of issuance and at the time of any amendment, restatement or other
modification of the related indenture or other operative documentation in
respect of such securities, such securities are classified as possessing a
minimum of "intermediate equity content" by S&P, Basket B equity credit by
Moody's, and 50% equity credit by Fitch Ratings Ltd. (or any successor) (or the
equivalent classifications then in effect by such agencies), (b) such securities
require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to a date at least 91 days after the Termination
Date and (c) the claims of holders of any such securities are subordinated to
the claims of the Administrative Agent and the Lenders in respect of the
Obligations on terms reasonably satisfactory to the Administrative Agent.  As
used in this definition, "mandatory redemption" shall not include conversion of
a security into common stock of the Borrower or the applicable Hybrid Vehicle.

"Hybrid Vehicle" means a special purpose subsidiary directly owned by the
Borrower, or a trust formed by the Borrower, in each case, for the sole purpose
of issuing Hybrid Securities and which conducts no business other than the
issuance of Hybrid Securities and activities incidental thereto.

"IBA" has the meaning set forth in Section 1.05.

"Indebtedness" of any Person means (without duplication) (a) Debt for Borrowed
Money, (b) obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business which are not overdue, (c) all obligations, contingent or
otherwise, of such Person in respect of any letters of credit, bankers'
acceptances or interest rate, currency or commodity swap, cap or floor
arrangements, (d) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the indebtedness secured thereby has been assumed, (e) all amounts payable
by such Person in connection with mandatory redemptions or repurchases of
preferred stock, and (f) obligations of such Person under direct or indirect
guarantees in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (e) above.

--------------------------------------------------------------------------------

13

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

"Indemnitee" has the meaning set forth in Section 11.03.

"Index Debt" means the senior unsecured long-term debt securities of the
Borrower, without third-party credit enhancement provided by a Person other than
the Borrower.

"Ineligible Institution" has the meaning assigned to such term in Section
11.04(b).

"Information" has the meaning set forth in Section 11.12.

"Insufficiency" means, with respect to any Plan, the amount, if any, by which
the present value of all vested and unvested accrued benefits under such Plan
exceeds the fair market value of assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan using
actuarial assumptions used in determining such Plan's target normal cost for
purposes of Section 430(b) of the Code.

"Interest Election Request" means a request by the Borrower to convert or
continue all or a portion of any Borrowing in accordance with Section 2.06.

"Interest Payment Date" means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months' duration, the day
that is three months after the first day of such Interest Period and (c) with
respect to any Loan, the Termination Date.

"Interest Period" means (i) with respect to the Borrowings converted to
Eurodollar Borrowings on April 3, 2020, the period commencing on such date and
ending on April 30, 2020 and (ii) with respect to any other Eurodollar
Borrowing, the period commencing on the date such Borrowing was converted or
continued and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Borrower may elect;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day; and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing. 

"Interpolated Rate" means, in relation to the LIBO Screen Rate, the rate which
results from interpolating on a linear basis between:

(a) the applicable LIBO Screen Rate for the longest period (for which that LIBO
Screen Rate is available) which is less than the Interest Period of that Loan;
and

--------------------------------------------------------------------------------

14

(b) the applicable LIBO Screen Rate for the shortest period (for which that LIBO
Screen Rate is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

"KeyBank" means KeyBank National Association and its successors and permitted
assigns.

"Lenders" means the Persons listed on Schedule 2.01, including any such Person
identified thereon or in the signature pages hereto as a Lender, and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

"LIBO Rate" means for any Interest Period as to any Eurodollar Loan, the rate
per annum (i) determined by the Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by IBA (such page currently being the
LIBOR01 page) (such rate and any replacement rate described in the following
clause (ii) being collectively referred to as the "LIBO Screen Rate") for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time), two Business Days prior to the commencement
of such Interest Period, (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the LIBO Rate
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, determined by the Administrative Agent
to be the average offered quotation rate by major banks in the London interbank
market to KeyBank for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the Eurodollar Loan for which the LIBO Rate is then being determined
with maturities comparable to such Interest Period as of approximately 11:00
a.m. (London, England time) two Business Days prior to the commencement of such
Interest Period; provided that if LIBO Screen Rates are quoted under either of
the preceding clauses (i) or (ii), but there is no such quotation for the
Interest Period elected, the LIBO Rate shall be equal to the Interpolated Rate;
and provided, further, that if any such rate determined pursuant to the
preceding clauses (i), (ii) or (iii) is below zero, the LIBO Rate will be deemed
to be zero.  It is understood and agreed that all of the terms and conditions of
this definition of "LIBO Rate" shall be subject to Section 2.14 hereof.

"LIBO Screen Rate" has the meaning set forth in the definition of LIBO Rate.

"Lien" has the meaning set forth in Section 6.01(a).

"Loans" means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

"Mandatorily Convertible Securities" means any mandatorily convertible
equity-linked securities issued by the Borrower or a Hybrid Vehicle that meet
the following criteria:  (a) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases (other than repayments,
prepayments, redemptions or repurchases that are to be settled by the issuance
of equity securities by the Borrower), in each case prior to at least 91 days
after the Termination Date and (b) the claims of holders of any such securities
are subordinated to the claims of the Administrative Agent and the Lenders in
respect of the Obligations on terms reasonably satisfactory to the
Administrative Agent.  As used in this definition, "mandatory redemption" shall
not include conversion of a security into common stock of the Borrower.

--------------------------------------------------------------------------------

15

"Margin Stock" means margin stock within the meaning of Regulations U and X
issued by the Board.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; (b) the validity or
enforceability of any of Credit Documents or the rights, remedies and benefits
available to the Administrative Agent and the Lenders thereunder; or (c) the
ability of the Borrower to consummate the Transactions.

"Material Subsidiary" means at any time (a) NIPSCO and (b) each Subsidiary of
the Borrower, other than NIPSCO, in respect of which:

(a) the Borrower's and its other Subsidiaries' investments in and advances to
such Subsidiary and its Subsidiaries exceed 10% of the consolidated total assets
of the Borrower and its Subsidiaries taken as a whole, as of the end of the most
recent fiscal year; or

(b) the Borrower's and its other Subsidiaries' proportionate interest in the
total assets (after intercompany eliminations) of such Subsidiary and its
Subsidiaries exceeds 10% of the consolidated total assets of the Borrower and
its Subsidiaries as of the end of the most recent fiscal year; or

(c) the Borrower's and its other Subsidiaries' equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principles of such Subsidiary and its
Subsidiaries exceeds 10% of the consolidated income of the Borrower and its
Subsidiaries for the most recent fiscal year.

"Moody's" means Moody's Investors Service, Inc., and any successor thereto.

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to Title IV of ERISA and to which the Borrower or an
ERISA Affiliate makes, or is required to make, contributions or otherwise has
any liability (including contingent liability).

"Multiple Employer Plan" means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which (a) is maintained for employees of the Borrower or
an ERISA Affiliate and at least one Person other than the Borrower and its ERISA
Affiliates, or (b) was so maintained and in respect of which the Borrower or an
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event that such plan has been or were to be terminated.

"NIPSCO" means Northern Indiana Public Service Company, an Indiana corporation.

"Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 11.02 and (ii) has been approved
by the Required Lenders.

--------------------------------------------------------------------------------

16

"Non-Recourse Debt" means Indebtedness of the Borrower or any of its
Subsidiaries which is incurred in connection with the acquisition, construction,
sale, transfer or other Disposition of specific assets, to the extent recourse,
whether contractual or as a matter of law, for non-payment of such Indebtedness
is limited (a) to such assets or (b) if such assets are (or are to be) held by a
Subsidiary formed solely for such purpose, to such Subsidiary or the Capital
Stock of such Subsidiary.

"Obligations" means all amounts, direct or indirect, contingent or absolute, of
every type or description, and at any time existing and whenever incurred
(including, without limitation, after the commencement of any bankruptcy
proceeding), owing to the Administrative Agent or any Lender pursuant to the
terms of this Agreement or any other Credit Document.

"OFAC" means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

"Other Taxes" means any and all present or future stamp, documentary or similar
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment.

"Outstanding Loans" means, as to any Lender at any time, the aggregate principal
amount of all Loans made or maintained by such Lender then outstanding.

"Parent" means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

"Participant" has the meaning set forth in Section 11.04.

"Participant Register" has the meaning set forth in Section 11.04.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Plan Asset Regulations" means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.

--------------------------------------------------------------------------------

17

"Prime Rate" means the rate of interest last quoted by The Wall Street Journal
as the "Prime Rate" in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the "bank
prime loan" rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent).  Each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

"Pro Forma Basis" means, in connection with any calculation of compliance with
any financial covenant or term, the calculation thereof after giving effect on a
pro forma basis to the change in such calculation required by the applicable
provision hereof, and otherwise on a basis in accordance with GAAP as used in
the preparation of the latest financial statements provided pursuant to Section
5.01(h)(i) or (ii) and otherwise reasonably satisfactory to the Administrative
Agent.

"Project" means an energy or power generation, transmission or distribution
facility (including, without limitation, a thermal energy generation,
transmission or distribution facility and an electric power generation,
transmission or distribution facility (including, without limitation, a
cogeneration facility)), a gas production, transportation or distribution
facility, or a minerals extraction, processing or distribution facility,
together with (a) all related electric power transmission, fuel supply and fuel
transportation facilities and power supply, thermal energy supply, gas supply,
minerals supply and fuel contracts, (b) other facilities, services or goods that
are ancillary, incidental, necessary or reasonably related to the marketing,
development, construction, management, servicing, ownership or operation of such
facility, (c) contractual arrangements with customers, suppliers and contractors
in respect of such facility, and (d) any infrastructure facility related to such
facility, including, without limitation, for the treatment or management of
waste water or the treatment or remediation of waste, pollution or potential
pollutants.

"Project Financing" means Indebtedness incurred by a Project Financing
Subsidiary to finance (a) the development and operation of the Project such
Project Financing Subsidiary was formed to develop or (b) activities incidental
thereto; provided that such Indebtedness does not include recourse to the
Borrower or any of its other Subsidiaries other than (x) recourse to the Capital
Stock in any such Project Financing Subsidiary, and (y) recourse pursuant to a
Contingent Guaranty.

"Project Financing Subsidiary" means any Subsidiary of the Borrower (a) that (i)
is not a Material Subsidiary, and (ii) whose principal purpose is to develop a
Project and activities incidental thereto (including, without limitation, the
financing and operation of such Project), or to become a partner, member or
other equity participant in a partnership, limited liability company or other
entity having such a principal purpose, and (b) substantially all the assets of
which are limited to the assets relating to the Project being developed or
Capital Stock in such partnership, limited liability company or other entity
(and substantially all of the assets of any such partnership, limited liability
company or other entity are limited to the assets relating to such Project);
provided that such Subsidiary incurs no Indebtedness other than in respect of a
Project Financing.

"PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

"Recipient" means, as applicable, (a) the Administrative Agent and (b) any
Lender.

--------------------------------------------------------------------------------

18

"Referenced Annual Financial Statements" means the consolidated balance sheet of
the Borrower and its Subsidiaries dated as of December 31, 2019, and related
statements of income, statements of cash flows and common shareholders' equity
of the Borrower and its Subsidiaries for the fiscal year then ended.

"Register" has the meaning set forth in Section 11.04.

"Relevant Governmental Body" means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents, partners,
advisors and representatives of such Person and such Person's Affiliates.

"Required Lenders" means, at any time and subject to the terms of Section 2.20,
Lenders having more than 50% of (a) the aggregate amount of the Commitments of
all Lenders at such time, or (b) if the Commitments shall have been terminated
upon the funding of the Loans on the Effective Date (or otherwise), the
Outstanding Loans of all Lenders at such time.

"Responsible Officer" of the Borrower means any of (a) the President, the chief
financial officer, the chief accounting officer and the Treasurer of the
Borrower and (b) any other officer of the Borrower whose responsibilities
include monitoring compliance with this Agreement. 

"Resolution Authority" means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of S&P Global
Inc. and any successor thereto.

"Sanctioned Country" means, at any time, a region, country or territory which
is, or whose government is, the subject or target of any Sanctions (at the date
of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, Her Majesty's Treasury
of the United Kingdom, the European Union or any EU member state, (b) any Person
located, operating, organized or resident in a Sanctioned Country, (c) any
Person controlled by any such Person or (d) any Person otherwise the subject of
any Sanctions.

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union Member State or
Her Majesty's Treasury of the United Kingdom.

"SOFR" with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York's Website.

--------------------------------------------------------------------------------

19

"Specified Event" means the "Greater Lawrence Incident" as described in Note 6,
19-C and Note 19-E of the Referenced Annual Financial Statements and in the
"Risk Factors" section of Borrower's Form 10-K for the fiscal year ended
December 31, 2019, as filed with the Securities and Exchange Commission on
February 28, 2020.

"Subsidiary" means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the Board of Directors of such corporation or other entity
(irrespective of whether or not at the time stock or other equity interests of
any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
the Subsidiaries of such Person.  Unless otherwise expressly stated, any
reference to a Subsidiary shall mean a Subsidiary of the Borrower.

"Substantial Subsidiaries" has the meaning set forth in Section 8.01.

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, penalties and additions to tax
imposed thereon or in connection therewith.

"Term SOFR" means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

"Termination Date" means the earlier of (a) March 31, 2021 and (b) the date upon
which (i) the Commitments are terminated if not previously expired and (ii)
amounts payable under this Agreement are accelerated pursuant to Section 8.01 or
otherwise.

"Transactions" means the execution, delivery and performance by the Borrower of
this Agreement and the other Credit Documents, the Borrowing of Loans hereunder
and the use of the proceeds thereof.

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

"UK Financial Institution" means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

"UK Resolution Authority" means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

"Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

"U.S. Person" means any Person that is a "United States person" as defined in
Section 7701(a)(30) of the Code.

--------------------------------------------------------------------------------

20

"U.S. Tax Compliance Certificate" has the meaning specified in Section 2.17(e).

"Utility Subsidiary" means a Subsidiary of the Borrower that is subject to
regulation by a Governmental Authority (federal, state or otherwise) having
authority to regulate utilities, and any Wholly-Owned Subsidiary thereof.

"Wholly-Owned Subsidiary" means, with respect to any Person, any corporation or
other entity of which all of the outstanding shares of stock or other ownership
interests in which, other than directors' qualifying shares (or the equivalent
thereof), are at the time directly or indirectly owned or controlled by such
Person or one or more of the Subsidiaries of such Person.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Sections 4201, 4203 and 4205 of ERISA.

"Withholding Agent" means the Borrower and the Administrative Agent.

"Write-Down and Conversion Powers" means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial
Institution  or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a "Eurodollar
Loan").  Borrowings also may be classified and referred to by Type (e.g., a
"Eurodollar Borrowing").

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"or" shall not be exclusive.  The word "will" shall be construed to have the
same meaning and effect as the word "shall".  The word "law" shall be construed
as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders and decrees, of all Governmental Authorities. The word "regulation" shall
be construed as referring to all regulations, rules, official directives,
requests or guidelines (whether or not having the force of law) of any
Governmental Authority. Unless the context requires otherwise (a) any definition
of or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (d) the words "herein", "hereof"
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (e)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The terms "knowledge of", "awareness of" and "receipt of
notice of" in relation to the Borrower, and other similar expressions, mean
knowledge of, awareness of, or receipt of notice by, a Responsible Officer of
the Borrower.

--------------------------------------------------------------------------------

21

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at "fair value", as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.

SECTION 1.05.  LIBO Rate Notification.  The interest rate on Eurodollar Loans
and Eurodollar Borrowings is determined by reference to the LIBO Screen Rate,
which is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration Limited (together with any
successor thereof, the "IBA") for purposes of the IBA setting the London
interbank offered rate. As a result, it is possible that commencing in 2022, the
London interbank offered rate may no longer be available or may no longer be
deemed an appropriate reference rate upon which to determine the interest rate
on Eurodollar Loans and Eurodollar Borrowings. In light of this eventuality,
public and private sector industry initiatives are currently underway to
identify new or alternative reference rates to be used in place of the London
interbank offered rate. In the event that the London interbank offered rate is
no longer available or in certain other circumstances as set forth in Section
2.14 of this Agreement, such Section 2.14 provides a mechanism for determining
an alternative rate of interest. The Administrative Agent will notify the
Borrower, pursuant to Section 2.14, in advance of any change to the reference
rate upon which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of "LIBO Rate" or "LIBO Screen Rate" or with respect to any
alternative or successor rate thereto, or replacement rate therefor or thereof,
including, without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.14, will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

--------------------------------------------------------------------------------

22

ARTICLE II
THE CREDITS

SECTION 2.01.  Commitments. 

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a term loan to the Borrower in Dollars in a single drawing on the
Effective Date, in an aggregate principal amount not to exceed such Lender's
Commitment.

(b) Amounts repaid or prepaid in respect of the Loans may not be reborrowed.

SECTION 2.02.  Loans and Borrowings; Request for Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender's failure to make Loans as required. 

(b) Subject to Section 2.14 hereof, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans or some combination thereof as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000.  At the time that each ABR Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Commitments. 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of five Eurodollar
Borrowings outstanding under this Agreement.

(d) To request a Borrowing of Loans, the Borrower shall notify the
Administrative Agent of such request by email (x) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing; provided that, with respect to any
Borrowing on the Effective Date, the Administrative Agent shall have received a
written indemnification letter substantially consistent with the terms of
Section 2.16 concurrently with such request; or (y) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing.  Each such Borrowing Request shall be irrevocable and shall
be confirmed promptly by email to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit C (or such other form as
shall be approved by the Administrative Agent) signed by an Authorized Officer
of the Borrower.  Each such Borrowing Request shall specify the following
information:

(i) the aggregate amount of the requested Borrowing;

--------------------------------------------------------------------------------

23

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing
and the aggregate amount of each Type of Borrowing (if applicable); and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period".

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Termination Date.

SECTION 2.03.  [Reserved].

SECTION 2.04.  [Reserved].

SECTION 2.05.  Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
Eurodollar Borrowings, by 1:00 p.m., New York City time and (ii) in the case of
ABR Borrowings, by 3:00 p.m., New York City time, in each case to the account of
the Administrative Agent designated by it for such purpose by notice to the
Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account established and maintained by the Borrower at the Administrative Agent's
office in New York City.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.

SECTION 2.06.  Interest Elections.

(a) Each Borrowing initially shall be of the Type or Types specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request, subject
to Section 2.02.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

--------------------------------------------------------------------------------

24

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by email by the time that a Borrowing
Request would be required under Section 2.02 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election; provided, however, with regard to any election pursuant
to this Section 2.06 related to a Eurodollar Borrowing, notice of election shall
be delivered not later than 11:00 a.m., New York City time, three (3) Business
Days prior to the effective date of such election.  Each such Interest Election
Request shall be irrevocable and shall be confirmed promptly by email to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit G (or such other form as shall be approved by the Administrative
Agent) and signed by the Borrower.  Notwithstanding any contrary provision
herein, this Section shall not be construed to permit the Borrower to elect an
Interest Period for Eurodollar Loans that does not comply with Section 2.02(e).

(c) Each such Interest Election Request shall specify the following information
in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions of such
Borrowing, the portions thereof to be allocated to each resulting Type of
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term "Interest Period".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Type of Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

--------------------------------------------------------------------------------

25

SECTION 2.07.  Termination of Commitments.  Unless previously terminated, the
Commitments shall automatically and permanently terminate and be reduced to zero
concurrently with the funding of the Loans on the Effective Date.

SECTION 2.08.  [Reserved].

SECTION 2.09.  [Reserved].

SECTION 2.10.  Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Termination Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.

(d) The Register and the corresponding entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in substantially the form of Exhibit F.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 11.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

SECTION 2.11.  Optional Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by email of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Each such notice of prepayment shall be confirmed
promptly by email to the Administrative Agent of a prepayment notice in
substantially the form of Exhibit H (or such other form as shall be approved by
the Administrative Agent) and signed by the Borrower.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, it being
understood that the foregoing minimum shall not apply to the prepayment in whole
of the outstanding Loans of all Lenders.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and by any amounts payable under Section 2.16 in connection with such
prepayment.

--------------------------------------------------------------------------------

26

SECTION 2.12.  Fees.

(a) The Borrower agrees to pay to the Administrative Agent and the Arrangers, in
each case, for its own account and for the account of the other Persons entitled
thereto, such fees as separately agreed among the Borrower and such Persons, in
each case, in the amounts and at the times set forth therein and in immediately
available funds.

(b) All fees payable hereunder shall be paid in immediately available funds. 
Fees due and paid shall not be refundable under any circumstances.

SECTION 2.13.  Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

--------------------------------------------------------------------------------

27

SECTION 2.14.  Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent reasonably determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the LIBO Rate (including, without limitation,
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; provided, that no Benchmark Transition Event shall
have occurred at such time; or

(ii) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by any Electronic System as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into an ABR
Borrowing on the last day of the then current Interest Period applicable thereto
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

(b) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Credit Document, (i) upon the determination of the Administrative
Agent (which shall be conclusive absent manifest error) that a Benchmark
Transition Event has occurred or (ii) upon the occurrence of an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Screen Rate with a Benchmark Replacement, by
a written document executed by the Borrower and the Administrative Agent,
subject to the requirements of this Section 2.14.  Notwithstanding the
requirements of Section 11.02 or anything else to the contrary herein or in any
other Credit Document, any such amendment with respect to a Benchmark Transition
Event will become effective and binding upon the Administrative Agent, the
Borrower and the Lenders at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders, and any such amendment with respect to an Early Opt-in
Election will become effective and binding upon the Administrative Agent, the
Borrower and the Lenders on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of the LIBO Screen Rate
with a Benchmark Replacement pursuant to this Section 2.14 will occur prior to
the applicable Benchmark Transition Start Date. 

(c) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(d) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14 including, without limitation, any
determination with respect to a tenor, comparable replacement rate or
adjustment, or implementation of any Benchmark Replacement Conforming Changes,
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding on all parties hereto absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 2.14 and shall not
be a basis of any claim of liability of any kind or nature by any party hereto,
all such claims being hereby waived individually be each party hereto.

--------------------------------------------------------------------------------

28

(e) Benchmark Unavailability Period. Upon the Borrower's receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing  during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such Interest Election Request into a request for a
Borrowing of or conversion to an ABR Borrowing. During any Benchmark
Unavailability Period, the components of the Alternate Base Rate based upon the
LIBO Rate will not be used in any determination of the Alternate Base Rate. 

SECTION 2.15.  Increased Costs. 

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar assessment or requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement described in paragraph (e) of this
Section);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender or participation therein; or

(iii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent  or such Lender of making, continuing, converting to or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by the Administrative
Agent or such Lender hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to the Administrative Agent or such Lender, as the
case may be, such additional amount or amounts as will compensate the
Administrative Agent or such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender's capital or on the capital of its holding company, if
any, as a consequence of this Agreement to a level below that which such Lender
or its holding company could have achieved but for such Change in Law (taking
into consideration its policies and the policies of its holding company with
respect to capital adequacy and liquidity), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate it
or its holding company for any such reduction suffered.

--------------------------------------------------------------------------------

29

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate it or its holding company as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of its right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than ninety days prior to the date that such Lender notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
its intention to claim compensation therefor; provided, further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the ninety day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) The Borrower shall pay (without duplication as to amounts paid under this
Section 2.15) to each Lender, so long as such Lender shall be required under
regulations of the Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Loan of such Lender, from the
date of such Loan until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting (i)
the LIBO Rate for the Interest Period for such Loan from (ii) the rate obtained
by dividing such LIBO Rate by a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage of such Lender for such Interest Period, payable on each
date on which interest is payable on such Loan.  Such additional interest
determined by such Lender and notified to the Borrower and the Administrative
Agent, accompanied by the calculation by such Lender of the amount thereof,
shall be conclusive and binding for all purposes absent manifest error. Any
notice of additional interest pursuant to this Section 2.15(e) shall be
delivered no later than three (3) Business Days prior to the next applicable
Interest Payment Date.

(f) If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, the loss to any Lender attributable to any such event shall be
deemed to include an amount reasonably determined by such Lender to be equal to
the excess, if any, of (x) the amount of interest that such Lender would pay for
a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the LIBO Rate for such Interest Period,
over (y) the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for dollar deposit from other banks in the eurodollar
market at the commencement of such period.  A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

--------------------------------------------------------------------------------

30

SECTION 2.17.  Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then (i) the applicable Withholding Agent shall be entitled to make such
deduction or withholding and timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law, and (ii)
if such Tax is an Indemnified Tax, then the amount payable shall be increased as
necessary so that after making all required deductions (including deductions and
withholdings of Indemnified Taxes applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deductions or withholdings been made.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Recipient, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by such Recipient and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A) and (ii)(B) and Section 2.17(f) below) shall
not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

--------------------------------------------------------------------------------

31

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "interest" article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

(2)   executed copies of IRS Form W-8ECI;

(3)   in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or

(4)   to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-4 on behalf of each such direct and indirect partner; and

--------------------------------------------------------------------------------

32

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) If a payment made to a Lender under any Credit Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement. Each Lender agrees that if any documentation it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such documentation or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g)  If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.17(g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 2.17(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.17(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

--------------------------------------------------------------------------------

33

(h) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender's failure to comply with the provisions of Section 11.04 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (h).

(i) Each party's obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

(j) For purposes of this Section 2.17, the term "applicable law" includes FATCA.

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or under Section 2.15, 2.16, 2.17 or
11.03, or otherwise) prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without set-off, recoupment or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its office listed in
Section 11.01(b), except that payments pursuant to Sections 2.15, 2.16, 2.17 and
11.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Obligations owing to it resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of such Obligations and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of, or other Obligations owing to, other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans or other Obligations, as applicable;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate of the Borrower (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

--------------------------------------------------------------------------------

34

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender's obligations under such Sections until all such
unsatisfied obligations are fully paid.

(f) None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Anti-Corruption Laws or Sanctions.

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders. 

(a) Any Lender claiming reimbursement or compensation from the Borrower under
either of Sections 2.15 and 2.17 for any losses, costs or other liabilities
shall use reasonable efforts (including, without limitation, reasonable efforts
to designate a different lending office of such Lender for funding or booking
its Loans or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates) to mitigate the amount of such losses, costs
and other liabilities, if such efforts can be made and such mitigation can be
accomplished without such Lender suffering (i) any economic disadvantage for
which such Lender does not receive full indemnity from the Borrower under this
Agreement or (ii) otherwise be disadvantageous to such Lender.

(b) In determining the amount of any claim for reimbursement or compensation
under Sections 2.15 and 2.17, each Lender will use reasonable methods of
calculation consistent with such methods customarily employed by such Lender in
similar situations.

(c) Each Lender will notify the Borrower either directly or through the
Administrative Agent of any event giving rise to a claim under Section 2.15 or
Section 2.17 promptly after the occurrence thereof which notice shall be
accompanied by a certificate of such Lender setting forth in reasonable detail
the circumstances of such claim.

--------------------------------------------------------------------------------

35

(d) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.04, provided that the Administrative Agent may, in its sole
discretion, elect to waive the $3,500 processing and recordation fee in
connection therewith), all its interests, rights (other than its existing rights
to payments pursuant to Sections 2.15 or 2.17) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments,
(iv) such assignment does not conflict with applicable law and (v) in the case
of any assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.  Each party hereto agrees that (a) an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Electronic System as to which the
Administrative Agent and such parties are participants), and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

SECTION 2.20.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then, for
so long as such Lender is a Defaulting Lender, the Commitment and the
Outstanding Loans of such Defaulting Lender shall not be included in determining
whether the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 11.02); provided, that this Section 2.20 shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby.

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Applicable Percentage of the Lenders shall be
readjusted to reflect the inclusion of such Lender's unused and available
Commitment and Outstanding Loans and on such date, to the extent applicable,
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

--------------------------------------------------------------------------------

36

ARTICLE III
CONDITIONS

SECTION 3.01.  Conditions Precedent to the Effectiveness of this Agreement. 
This Agreement shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 11.02).

(a) The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) (i) The Administrative Agent shall have received, for the account of each
Lender, structuring fees in amounts equal to $20,000 for each Lender, and (ii)
the Lenders, the Administrative Agent, the Arrangers and each other Person
entitled to the payment of fees or the reimbursement or payment of expenses,
pursuant hereto or to certain fee letters executed and delivered with respect to
the term loan facility provided for herein, shall have received all other fees
required to be paid by the Effective Date and all expenses for which invoices
have been presented on or before the Effective Date.

(c) The Administrative Agent shall have received certified copies of the
resolutions of the Board of Directors of the Borrower approving this Agreement,
and of all documents evidencing other necessary corporate action and
governmental and regulatory approvals with respect to this Agreement.

(d) The Administrative Agent shall have received from the Borrower, to the
extent generally available in the relevant jurisdiction, a copy of a certificate
or certificates of the Secretary of State (or other appropriate public official)
of the jurisdiction of its incorporation, dated reasonably near the Effective
Date, (i) listing the charter of the Borrower and each amendment thereto on file
in such office and certifying that such amendments are the only amendments to
the Borrower's charter on file in such office, and (ii) stating that the
Borrower is duly incorporated and in good standing under the laws of the
jurisdiction of its place of incorporation.

(e) (i) The Administrative Agent shall have received a certificate or
certificates of the Borrower, signed on behalf of the Borrower by a Secretary,
an Assistant Secretary or a Responsible Officer thereof, dated the Effective
Date, certifying as to (A) the absence of any amendments to the charter of the
Borrower since the date of the certificates referred to in paragraph (d) above,
(B) a true and correct copy of the bylaws of the Borrower as in effect on the
Effective Date, (C) the absence of any proceeding for the dissolution or
liquidation of the Borrower, (D) the truth, in all material respects (provided
that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
"materiality," "Material Adverse Effect" or similar language in the text
thereof), of the representations and warranties contained in the Credit
Documents to which the Borrower is a party, as the case may be, as though made
on and as of the Effective Date and (E) the absence, as of the Effective Date
and after giving effect to the funding of the Loans, of any Default or Event of
Default; and (ii) each of such certifications shall be true.

(f) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower certifying the names and true
signatures of the officers of the Borrower authorized to sign, and signing, this
Agreement and the other Credit Documents to be delivered hereunder on or before
the Effective Date.

--------------------------------------------------------------------------------

37

(g) The Administrative Agent shall have received from McGuireWoods LLP, counsel
for the Borrower, a favorable opinion, substantially in the form of Exhibit B
hereto and as to such other matters as any Lender through the Administrative
Agent may reasonably request.

(h) The Administrative Agent and the Lenders shall have received, at least ten
Business Days prior to the Effective Date (or such later date approved by the
Administrative Agent) all documentation and other information that is required
by the regulatory authorities under the applicable "know your customer" and
anti-money laundering rules and regulations, including without limitation, the
Act.

(i) The Administrative Agent shall have received a promissory note for each
Lender that shall have requested one, duly executed by the Borrower.

(j) To the extent the Borrower qualifies as a "legal entity customer" under the
Beneficial Ownership Regulation, the Borrower shall have delivered, at least
five days prior to the Effective Date, a Beneficial Ownership Certification in
relation to the Borrower, to each Lender who requests the same in writing at
least ten days prior to the Effective Date.

(k) The Administrative Agent shall have received a satisfactory payoff letter
for the repayment of existing indebtedness under the Existing Loan Agreement,
which confirms that all commitments thereunder will be terminated concurrently
with such payment.

SECTION 3.02.  Conditions Precedent to Each Extension of Credit.  The obligation
of each Lender to make the Loans on the Effective Date (but excluding any
conversion or continuation of any Loan) shall be subject to the satisfaction (or
waiver in accordance with Section 11.02) of each of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of each Extension of Credit, except to the extent that such representations
and warranties are specifically limited to a prior date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such prior date; provided, that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by "materiality," "Material
Adverse Effect" or similar language in the text thereof.

(b) Such Extension of Credit will comply with all other applicable requirements
of Article II, including, without limitation Sections 2.01 and 2.02, as
applicable.

(c) At the time of and immediately after giving effect to such Extension of
Credit, no Default or Event of Default shall have occurred and be continuing or
would result from such Extension of Credit or from the application of the
proceeds thereof.

(d) The Administrative Agent shall have timely received a Borrowing Request in
accordance with Section 2.02(d). 

Each Extension of Credit and the acceptance by the Borrower of the benefits
thereof shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section. 

--------------------------------------------------------------------------------

38

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing, in good
standing, and authorized to transact business under the laws of the State of its
incorporation.

(b) The execution, delivery and performance by the Borrower of the Credit
Documents to which it is a party (i) are within the Borrower's corporate powers,
(ii) have been duly authorized by all necessary corporate action, (iii) do not
contravene (A) the Borrower's charter or by-laws, as the case may be, or (B) any
law, rule or regulation, or any material Contractual Obligation or legal
restriction, binding on or affecting the Borrower or any Material Subsidiary, as
the case may be, and (iv) do not require the creation of any Lien on the
property of the Borrower or any Material Subsidiary under any Contractual
Obligation binding on or affecting the Borrower or any Material Subsidiary.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by the Borrower of this Agreement or any
other Credit Document to which any of them is a party, except for such as (i)
have been obtained or made and that are in full force and effect or (ii) are not
presently required under applicable law and have not yet been applied for.

(d) Each Credit Document to which the Borrower is a party is a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(e) The Referenced Annual Financial Statements, copies of which have been made
available or furnished to each Lender, fairly present the financial condition of
the Borrower and its Subsidiaries as at the date thereof and the results of the
operations of the Borrower and its Subsidiaries for the period ended on such
date, all in accordance with GAAP consistently applied.

(f) Since December 31, 2019, there has been no material adverse change in such
condition or operations, or in the business, assets, operations, condition
(financial or otherwise) or prospects of the Borrower.

(g) Except for the Specified Event, there is no pending or threatened action,
proceeding or investigation affecting the Borrower before any court,
governmental agency or other Governmental Authority or arbitrator that (taking
into account the exhaustion of appeals) would have a Material Adverse Effect, or
that (i) purports to affect the legality, validity or enforceability of this
Agreement or any promissory notes executed pursuant hereto, or (ii) seeks to
prohibit the ownership or operation, by the Borrower or any of its Material
Subsidiaries, of all or a material portion of their respective businesses or
assets.

(h) The Borrower and its Subsidiaries, taken as a whole, do not hold or carry
Margin Stock having an aggregate value in excess of 10% of the value of their
consolidated assets, and no part of the proceeds of any Loan hereunder will be
used to buy or carry any Margin Stock.

(i) No ERISA Event has occurred, or is reasonably expected to occur, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.

--------------------------------------------------------------------------------

39

(j) Schedule SB (Actuarial Information) to the 2018 Annual report (Form 5500
Series) for each Plan, copies of which have been filed with the Internal Revenue
Service and made available or furnished to each Lender, is complete and accurate
and fairly presents the funding status of such Plan, and since the date of such
Schedule SB there has been no adverse change in such funding status which may
reasonably be expected to have a Material Adverse Effect.

(k) Neither the Borrower nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan which may
reasonably be expected to have a Material Adverse Effect.

(l) Neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan has been
terminated, within the meaning of Title IV of ERISA, and no Multiemployer Plan
is reasonably expected to be terminated, within the meaning of Title IV of
ERISA, in either such case, that could reasonably be expected to have a Material
Adverse Effect.

(m) The Borrower is not an "investment company", or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended.

(n) The Borrower has filed all federal, state and other material income tax
returns required to be filed by it and has paid or caused to be paid all taxes
due for the periods covered thereby, including interest and penalties, except
for any such taxes, interest or penalties which are being contested in good
faith and by proper proceedings and in respect of which the Borrower has set
aside adequate reserves for the payment thereof in accordance with GAAP.

(o) Except for the Specified Event, the Borrower and its Subsidiaries are and
have been in compliance with all laws (including, without limitation, all
Environmental Laws), except to the extent that any failure to be in compliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(p) No Subsidiary of the Borrower is party to, or otherwise bound by, any
agreement that prohibits such Subsidiary from making any payments, directly or
indirectly, to the Borrower, by way of dividends, advances, repayment of loans
or advances, reimbursements of management or other intercompany charges,
expenses and accruals or other returns on investment, or any other agreement
that restricts the ability of such Subsidiary to make any payment, directly or
indirectly, to the Borrower, other than prohibitions and restrictions permitted
to exist under Section 6.01(e).

(q) The information, exhibits and reports furnished by the Borrower or any of
its Subsidiaries to the Administrative Agent or to any Lender in connection with
the negotiation of, or compliance with, the Credit Documents, taken as a whole,
do not contain any material misstatement of fact and do not omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances made.

(r) The Borrower and its Subsidiaries have implemented and maintain in effect
policies and procedures reasonably designed to ensure compliance by the Borrower
and its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower and
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrower and its Subsidiaries, its respective directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) the Borrower or its Subsidiaries or, to the
knowledge of the Borrower or its Subsidiaries, any of their respective
directors, officers or employees, or (b)  to the knowledge of the Borrower, any
agent of the Borrower or any of its Subsidiaries which agent will act in any
capacity in connection with or benefit from the term loan facility established
hereby, is a Sanctioned Person.  No Borrowing, use of proceeds hereunder or
other Transactions will violate Anti-Corruption Laws or applicable Sanctions.

--------------------------------------------------------------------------------

40

(s) The Borrower is not an Affected Financial Institution.

(t) The information included in each Beneficial Ownership Certification is true
and correct in all respects.

(u) None of the Borrower or any of its Subsidiaries is an entity deemed to hold
"plan assets" (within the meaning of the Plan Asset Regulations), and neither
the execution, delivery nor performance of the transactions hereunder, including
the making of any Loan hereunder, will give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.

ARTICLE V
AFFIRMATIVE COVENANTS

SECTION 5.01.  Affirmative Covenants.   So long as any Lender shall have any
Commitment hereunder or any principal of any Loan, interest or fees payable
hereunder shall remain unpaid, the Borrower will, unless the Required Lenders
shall otherwise consent in writing:

(a) Compliance with Laws, Etc.  (i) Comply, and cause each of its Subsidiaries
to comply, in all material respects with all applicable laws, rules, regulations
and orders (including, without limitation, any of the foregoing relating to
employee health and safety or public utilities and all Environmental Laws),
unless the failure to so comply could not reasonably be expected to have a
Material Adverse Effect and (ii) maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Borrower and its
Subsidiaries and their respective directors, officers, employees and agents
with  Anti-Corruption Laws and applicable Sanctions.

(b) Maintenance of Properties, Etc.  Maintain and preserve, and cause each
Material Subsidiary to maintain and preserve, all of its material properties
which are used in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, if the failure to do so could
reasonably be expected to have a Material Adverse Effect.

(c) Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
except to the extent the failure to do so could not reasonably be expected to
result in a Material Adverse Effect, all taxes, assessments and governmental
charges or levies imposed upon it or upon its property, and (ii) all legal
claims which, if unpaid, might by law become a lien upon its property; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, charge or claim which is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained.

(d) Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually obtained by
companies engaged in similar businesses of comparable size and financial
strength and owning similar properties in the same general areas in which the
Borrower or such Subsidiary operates, or, to the extent the Borrower or
Subsidiary deems it reasonably prudent to do so, through its own program of
self-insurance.

(e) Preservation of Corporate Existence, Etc.  Preserve and maintain, and cause
each Material Subsidiary to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises, except as otherwise permitted
under this Agreement; provided that no such Person shall be required to preserve
any right or franchise with respect to which the Board of Directors of such
Person has determined that the preservation thereof is no longer desirable in
the conduct of the business of such Person and that the loss thereof is not
disadvantageous in any material respect to the Borrower or the Lenders.

--------------------------------------------------------------------------------

41

(f) Visitation Rights.  At any reasonable time and from time to time, permit the
Administrative Agent or any of the Lenders or any agents or representatives
thereof, on not less than five Business Days' notice (which notice shall be
required only so long as no Default shall be occurred and be continuing), to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, the Borrower or any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and its Subsidiaries
with any of their respective officers and with their independent certified
public accountants; subject, however, in all cases to the imposition of such
conditions as the Borrower or the affected Subsidiary, as the case may be, shall
deem necessary based on reasonable considerations of safety and security;
provided that so long as no Default or Event of Default shall have occurred and
be continuing, each Lender will be limited to one visit each year.

(g) Keeping of Books.  (i) Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all material financial transactions and the assets and business of the
Borrower and each of its Subsidiaries, and (ii) maintain, and cause each of its
Subsidiaries to maintain, a system of accounting established and administered in
accordance with generally accepted accounting principles consistently applied.

(h) Reporting Requirements.  Deliver to the Administrative Agent for
distribution to the Lenders:

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower (or, if earlier,
concurrently with the filing thereof with the Securities and Exchange Commission
or any national securities exchange in accordance with applicable law or
regulation), commencing with the fiscal quarter ended March 31, 2020, balance
sheets and cash flow statements of the Borrower and its Consolidated
Subsidiaries in comparative form as of the end of such quarter and statements of
income and statements of common shareholders' equity of the Borrower and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year of the Borrower and ending with the end of such quarter, each
prepared in accordance with generally accepted accounting principles
consistently applied, subject to normal year-end audit adjustments, certified by
the chief financial officer of the Borrower.

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower (or, if earlier, concurrently with the filing
thereof with the Securities and Exchange Commission or any national securities
exchange in accordance with applicable law or regulation), commencing with the
fiscal year ending December 31, 2020, a copy of the audit report for such year
for the Borrower and its Consolidated Subsidiaries containing balance sheets and
cash flow statements of the Borrower and its Consolidated Subsidiaries and
statements of income and statements of common shareholders' equity of the
Borrower and its Consolidated Subsidiaries for such year prepared in accordance
with generally accepted accounting principles consistently applied as reported
on by independent certified public accountants of recognized national standing
acceptable to the Required Lenders, which audit was conducted by such accounting
firm in accordance with generally accepted auditing standards;

(iii) concurrently with the delivery of financial statements pursuant to clauses
(i) and (ii) above or the notice relating thereto contemplated by the final
sentence of this Section 5.01(h), a certificate of a senior financial officer of
the Borrower (A) to the effect that no Default or Event of Default has occurred
and is continuing (or, if any Default or Event of Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
that the Borrower has taken and proposes to take with respect thereto), and (B)
setting forth calculations, in reasonable detail, establishing the Borrower's
compliance (the first test period for the delivery of such certificate to be for
the period ended March 31, 2020), as at the end of such fiscal quarter, with the
financial covenant contained in Article VII;

--------------------------------------------------------------------------------

42

(iv) as soon as possible and in any event within five days after the occurrence
of each Default or Event of Default continuing on the date of such statement, a
statement of the chief financial officer of the Borrower setting forth details
of such Event of Default or event and the action which the Borrower has taken
and proposes to take with respect thereto;

(v) promptly after the sending or filing thereof, copies of all reports which
the Borrower sends to its stockholders, and copies of all reports and
registration statements (other than registration statements filed on Form S-8)
that the Borrower or any Subsidiary of the Borrower files with the Securities
and Exchange Commission;

(vi) promptly and in any event within 10 days after the Borrower knows or has
reason to know that any material ERISA Event has occurred, a statement of the
chief financial officer of the Borrower describing such ERISA Event and the
action, if any, which the Borrower or any affected ERISA Affiliate proposes to
take with respect thereto;

(vii) promptly and in any event within two Business Days after receipt thereof
by the Borrower (or knowledge being obtained by the Borrower of the receipt
thereof by any ERISA Affiliate), copies of each notice from the PBGC stating its
intention to terminate any Plan or to have a trustee appointed to administer any
Plan;

(viii) promptly and in any event within five Business Days after receipt thereof
by the Borrower (or knowledge being obtained by the Borrower of the receipt
thereof by any ERISA Affiliate) from the sponsor of a Multiemployer Plan, a copy
of each notice received by the Borrower or any ERISA Affiliate concerning (A)
the imposition on the Borrower or any ERISA Affiliate of material Withdrawal
Liability by a Multiemployer Plan, (B) the termination, within the meaning of
Title IV of ERISA, of any Multiemployer Plan or (C) the amount of liability
incurred, or which may be incurred, by the Borrower or any ERISA Affiliate in
connection with any event described in clause (A) or (B) above;

(ix) promptly after the Borrower has knowledge of the commencement thereof,
notice of any actions, suits and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Borrower or any Material Subsidiary of the type described
in Section 4.01(g);

(x) promptly after the Borrower knows of any change in the rating of the Index
Debt by S&P or Moody's, a notice of such changed rating;

(xi) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such certification; and

(xii) (1) such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request and
(2) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable "know your
customer" requirements under the Act or other applicable anti-money laundering
laws.

--------------------------------------------------------------------------------

43

Notwithstanding the foregoing, the Borrower's obligations to deliver the
documents or information required under any of clauses (i), (ii) and (v) above
shall be deemed to be satisfied upon (x) the relevant documents or information
being publicly available on the Borrower's website or other publicly available
electronic medium (such as EDGAR) within the time period required by such
clause, and (y) the delivery by the Borrower of notice to the Administrative
Agent for distribution to the Lenders, within the time period required by such
clause, that such documents or information are so available.

(i) Use of Proceeds.  Use the proceeds of the Loans hereunder to repay certain
existing Indebtedness under the Existing Loan Agreement and for working capital
and other general corporate purposes, and not request any Extensions of Credit,
nor use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Extension of Credit directly or indirectly (i) for the purpose of funding,
financing or facilitating any acquisition for which the Board of Directors of
the Person to be acquired (or whose assets are to be acquired) shall have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn), (ii) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(iii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iv) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

(j) Ratings.  At all times maintain ratings by both Moody's and S&P with respect
to the Index Debt.

ARTICLE VI
NEGATIVE COVENANTS

SECTION 6.01.  Negative Covenants. So long as any Lender shall have any
Commitment hereunder or any principal of any Loan, interest or fees payable
hereunder shall remain unpaid, the Borrower will not, without the written
consent of the Required Lenders:

(a) Limitation on Liens.  Create or suffer to exist, or permit any of its
Subsidiaries (other than a Utility Subsidiary) to create or suffer to exist, any
lien, security interest, or other charge or encumbrance (collectively, "Liens")
upon or with respect to any of its properties, whether now owned or hereafter
acquired, or collaterally assign for security purposes, or permit any of its
Subsidiaries (other than a Utility Subsidiary) to so assign any right to receive
income in each case to secure or provide for or guarantee the payment of Debt
for Borrowed Money of any Person, without in any such case effectively securing,
prior to or concurrently with the creation, issuance, assumption or guaranty of
any such Debt for Borrowed Money, the Obligations (together with, if the
Borrower shall so determine, any other Debt for Borrowed Money of or guaranteed
by the Borrower or any of its Subsidiaries ranking equally with the Loans and
then existing or thereafter created) equally and ratably with (or prior to) such
Debt for Borrowed Money; provided, however, that the foregoing restrictions
shall not apply to or prevent the creation or existence of:

(i) (A) Liens on any property acquired, constructed or improved by the Borrower
or any of its Subsidiaries (other than a Utility Subsidiary) after the date of
this Agreement that are created or assumed prior to, contemporaneously with, or
within 180 days after, such acquisition or completion of such construction or
improvement, to secure or provide for the payment of all or any part of the
purchase price of such property or the cost of such construction or improvement;
or (B) in addition to Liens contemplated by clauses (ii) and (iii) below, Liens
on any property existing at the time of acquisition thereof, provided that the
Liens shall not apply to any property theretofore owned by the Borrower or any
such Subsidiary other than, in the case of any such construction or improvement,
(1) unimproved real property on which the property so constructed or the
improvement is located, (2) other property (or improvements thereon) that is an
improvement to or is acquired or constructed for specific use with such acquired
or constructed property (or improvement thereof), and (3) any rights and
interests (A) under any agreements or other documents relating to, or (B)
appurtenant to, the property being so constructed or improved or such other
property;

--------------------------------------------------------------------------------

44

(ii) existing Liens on any property or indebtedness of a corporation that is
merged with or into or consolidated with the Borrower or any of its
Subsidiaries; provided that such Lien was not created in contemplation of such
merger or consolidation;

(iii) Liens on any property or indebtedness of a corporation existing at the
time such corporation becomes a Subsidiary of the Borrower; provided that such
Lien was not created in contemplation of such occurrence;

(iv) Liens to secure Debt for Borrowed Money of a Subsidiary of the Borrower to
the Borrower or to another Subsidiary of the Borrower;

(v) Liens in favor of the United States of America, any State, any foreign
country or any department, agency or instrumentality or political subdivision of
any such jurisdiction, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Debt for Borrowed Money
incurred for the purpose of financing all or any part of the purchase price of
the cost of constructing or improving the property subject to such Liens,
including, without limitation, Liens to secure Debt for Borrowed Money of the
pollution control or industrial revenue bond type;

(vi) Liens on any property (including any natural gas, oil or other mineral
property) to secure all or part of the cost of exploration, drilling or
development thereof or to secure Debt for Borrowed Money incurred to provide
funds for any such purpose;

(vii) Liens existing on the date of this Agreement;

(viii) Liens for the sole purposes of extending, renewing or replacing in whole
or in part Debt for Borrowed Money secured by any Lien referred to in the
foregoing clauses (i) through (vii), inclusive, or this clause (viii); provided,
however, that the principal amount of Debt for Borrowed Money secured thereby
shall not exceed the principal amount of Debt for Borrowed Money so secured at
the time of such extension, renewal or replacement (which, for purposes of this
limitation as it applies to a synthetic lease, shall be deemed to be (x) the
lessor's original cost of the property subject to such lease at the time of
extension, renewal or replacement, less (y) the aggregate amount of all prior
payments under such lease allocated pursuant to the terms of such lease to
reduce the principal amount of the lessor's investment, and borrowings by the
lessor, made to fund the original cost of the property), and that such
extension, renewal or replacement shall be limited to all or a part of the
property or indebtedness which secured the Lien so extended, renewed or replaced
(plus improvements on such property);

(ix) Liens on any property or assets of a Project Financing Subsidiary, or on
any Capital Stock in a Project Financing Subsidiary, in either such case, that
secure only a Project Financing or a Contingent Guaranty that supports a Project
Financing; or

--------------------------------------------------------------------------------

45

(x) any Lien, other than a Lien described in any of the foregoing clauses (i)
through (ix), inclusive, to the extent that it secures Debt for Borrowed Money,
or guaranties thereof, the outstanding principal balance of which at the time of
creation of such Lien, when added to the aggregate principal balance of all Debt
for Borrowed Money secured by Liens incurred under this clause (x) then
outstanding, does not exceed $150,000,000.

If at any time the Borrower or any of its Subsidiaries shall create, issue,
assume or guaranty any Debt for Borrowed Money secured by any Lien and the first
paragraph of this Section 6.01(a) requires that the Loans be secured equally and
ratably with such Debt for Borrowed Money, the Borrower shall promptly deliver
to the Administrative Agent and each Lender:

(1) a certificate of a duly authorized officer of the Borrower stating that the
covenant contained in the first paragraph of this Section 6.01(a) has been
complied with; and

(2) an opinion of counsel acceptable to the Required Lenders to the effect that
such covenant has been complied with and that all documents executed by the
Borrower or any of its Subsidiaries in the performance of such covenant comply
with the requirements of such covenant.

(b) Mergers, Etc.  Merge or consolidate with or into, or consummate a Division
as the Dividing Person, or reorganize in a jurisdiction outside the United
States, or, except in a transaction permitted under paragraph (c) of this
Section, convey, transfer, lease or otherwise Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person, or permit any of
its Subsidiaries to do so, except that:

(i) any Subsidiary of the Borrower may merge or consolidate with or transfer
assets to or acquire assets from any other Subsidiary of the Borrower; provided
that in the case of any such merger, consolidation, or transfer of assets to
which NIPSCO is a party, the continuing or surviving Person shall be a
Wholly-Owned Subsidiary of the Borrower; and

(ii) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or transfer assets to the Borrower; provided that, in each case, the
continuing or surviving Person shall be the Borrower; and

(iii) the Borrower or any Subsidiary of the Borrower may merge, or consolidate
with or transfer all or substantially all of its assets to any other Person;
provided that, in each case under this clause (iii), immediately after giving
effect thereto, (A) no Event of Default shall have occurred and be continuing
(determined, for purposes of compliance with Article VII after giving effect to
such transaction, on a Pro Forma Basis as if such transaction had occurred on
the last day of the Borrower's fiscal quarter then most recently ended); (B) in
the case of any such merger, consolidation or transfer of assets to which the
Borrower is a party, the Borrower shall be the continuing or surviving
corporation; (C) subject to the foregoing clause (B), in the case of any such
merger, consolidation, or transfer of assets to which NIPSCO is a party, NIPSCO
shall be the continuing or surviving corporation and shall be a Wholly-Owned
Subsidiary of the Borrower; and (D) the Index Debt shall be rated at least BBB-
by S&P and at least Baa3 by Moody's. 

(c) Sales, Etc. of Assets.  Sell, lease, transfer or otherwise Dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise Dispose of
(other than in connection with a transaction authorized by paragraph (b) of this
Section) any substantial part of its assets; provided that the foregoing shall
not prohibit (i) the realization on a Lien permitted to exist under Section
6.01(a); (ii) the sale, transfer and Disposition of the Bay State Assets
pursuant to the Bay State Asset Purchase Agreement; or (iii) any such sale,
conveyance, lease, transfer or other Disposition that (A) (1) is for a price not
materially less than the fair market value of such assets, (2) would not
materially impair the ability of the Borrower to perform its obligations under
this Agreement and (3) together with all other such sales, conveyances, leases,
transfers and other Dispositions, would have no Material Adverse Effect, or (B)
would not result in the sale, lease, transfer or other Disposition, in the
aggregate (but excluding the Bay State Assets from the determination of the
aggregate value of assets Disposed of by the Borrower), of more than 10% of the
consolidated total assets of the Borrower and its Subsidiaries, determined in
accordance with GAAP, on December 31, 2019.

--------------------------------------------------------------------------------

46

(d) Compliance with ERISA.  (i) Terminate, or permit any ERISA Affiliate to
terminate, any Plan so as to result in a Material Adverse Effect or (ii) permit
to exist any occurrence of any Reportable Event (as defined in Title IV of
ERISA), or any other event or condition, that presents a material (in the
reasonable opinion of the Required Lenders) risk of such a termination by the
PBGC of any Plan, if such termination could reasonably be expected to have a
Material Adverse Effect.

(e) Certain Restrictions.  Permit any of its Subsidiaries to enter into or
permit to exist any agreement that by its terms prohibits such Subsidiary from
making any payments, directly or indirectly, to the Borrower by way of
dividends, advances, repayment of loans or advances, reimbursements of
management or other intercompany charges, expenses and accruals or other returns
on investment, or any other agreement that restricts the ability of such
Subsidiary to make any payment, directly or indirectly, to the Borrower;
provided that the foregoing shall not apply to prohibitions and restrictions (i)
imposed by applicable law, (ii) (A) imposed under an agreement in existence on
the date of this Agreement, and (B) described on Schedule 6.01(e), (iii)
existing with respect to a Subsidiary on the date it becomes a Subsidiary that
are not created in contemplation thereof (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
prohibition or restriction), (iv) contained in agreements relating to the sale
of a Subsidiary pending such sale, provided that such prohibitions or
restrictions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (v) imposed on a Project Financing Subsidiary in connection
with a Project Financing, or (vi) that could not reasonably be expected to have
a Material Adverse Effect.

ARTICLE VII
FINANCIAL COVENANT

So long as any Lender shall have any Commitment hereunder or any principal of
any Loan, interest or fees payable hereunder shall remain unpaid, the Borrower
shall maintain a Debt to Capitalization Ratio of not more than 0.70 to 1.00.

ARTICLE VIII
EVENTS OF DEFAULT

SECTION 8.01.  Events of Default.  If any of the following events ("Events of
Default") shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable or shall fail to pay any interest, fees or other amounts
hereunder within three Business Days after when the same becomes due and
payable; or

(b) Any representation or warranty made by the Borrower in any Credit Document
or by the Borrower (or any of its officers) in connection with this Agreement
shall prove to have been incorrect in any material respect (or any such
representation or warranty that was otherwise qualified by materiality or
Material Adverse Effect shall prove to have been false or misleading in any
respect) when made; or

--------------------------------------------------------------------------------

47

(c) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e), 5.01(f), 5.01(h) (other than clause (y)
of the last paragraph thereof), 5.01(i), 6.01 or Article VII; or

(d) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in any Credit Document on its part to be performed or
observed (other than one identified in paragraph (a), (b) or (c) above) if the
failure to perform or observe such other term, covenant or agreement shall
remain unremedied for thirty days after written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or

(e) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Indebtedness (excluding Non-Recourse Debt) which
is outstanding in a principal amount of at least $50,000,000 in the aggregate
(but excluding the Loans) of the Borrower or such Subsidiary, as the case may
be, when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the scheduled
maturity of such Indebtedness; or any such Indebtedness shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; or

(f) The Borrower shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against the
Borrower (but not instituted by the Borrower), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, the Borrower or for any substantial part of its
property) shall occur; or the Borrower shall take any corporate action to
authorize any of the actions set forth above in this paragraph (f); or

(g) One or more Subsidiaries of the Borrower in which the aggregate sum of (i)
the amounts invested by the Borrower and its other Subsidiaries in the
aggregate, by way of purchases of Capital Stock, Capital Leases, loans or
otherwise, and (ii) the amount of recourse, whether contractual or as a matter
of law (but excluding Non-Recourse Debt), available to creditors of such
Subsidiary or Subsidiaries against the Borrower or any of its other
Subsidiaries, is $100,000,000 or more (collectively, "Substantial Subsidiaries")
shall generally not pay their respective debts as such debts become due, or
shall admit in writing their respective inability to pay their debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against Substantial Subsidiaries seeking to
adjudicate them bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
them or their respective debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for them or for any substantial part of their respective property and,
in the case of any such proceeding instituted against Substantial Subsidiaries
(but not instituted by the Borrower or any Subsidiary of the Borrower), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, the Substantial Subsidiaries or for any
substantial part of their respective property) shall occur; or Substantial
Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this paragraph (g); or

--------------------------------------------------------------------------------

48

(h) Any judgment or order for the payment of money in excess of $50,000,000
shall be rendered against the Borrower or any of its Subsidiaries and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(i) Any ERISA Event shall have occurred with respect to a Plan and, 30 days
after notice thereof shall have been given to the Borrower by the Administrative
Agent, (i) such ERISA Event shall still exist and (ii) the sum (determined as of
the date of occurrence of such ERISA Event) of the Insufficiency of such Plan
and the Insufficiency of any and all other Plans with respect to which an ERISA
Event shall have occurred and then exist (or, in the case of a Plan with respect
to which an ERISA Event described in clauses (c) through (e) of the definition
of ERISA Event shall have occurred and then exist, the liability related
thereto) is equal to or greater than $10,000,000 (when aggregated with
paragraphs (j), (k) and (l) of this Section 8.01), and a Material Adverse Effect
could reasonably be expected to occur as a result thereof; or

(j) The Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Borrower and its ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $10,000,000 or requires payments exceeding $10,000,000
per annum (in either case, when aggregated with paragraphs (i), (k) and (l) of
this Section 8.01), and a Material Adverse Effect could reasonably be expected
to occur as a result thereof; or

(k) The Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is being terminated, within
the meaning of Title IV of ERISA, if as a result of such termination the
aggregate annual contributions of the Borrower and its ERISA Affiliates to all
Multiemployer Plans which are then being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan year of each such Multiemployer Plan immediately preceding the
plan year in which the termination occurs by an amount exceeding $10,000,000
(when aggregated with paragraphs (i), (j) and (l) of this Section 8.01), and a
Material Adverse Effect could reasonably be expected to occur as a result
thereof; or

(l) The Borrower or any ERISA Affiliate shall have committed a failure described
in Section 303(k)(1) of ERISA and the amount determined under Section 303(k)(3)
of ERISA is equal to or greater than $10,000,000 (when aggregated with
paragraphs (i), (j) and (k) of this Section 8.01), and a Material Adverse Effect
could reasonably be expected to occur as a result thereof; or

(m) Any provision of the Credit Documents shall be held by a court of competent
jurisdiction to be invalid or unenforceable against the Borrower, or the
Borrower shall so assert in writing; or

(n) Any Change of Control shall occur;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitment of each Lender to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request or with the consent of the
Required Lenders, by notice to the Borrower, declare all amounts payable under
this Agreement to be forthwith due and payable, whereupon all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code, (1)
the Commitment of each Lender hereunder shall automatically be terminated and
(2) all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

--------------------------------------------------------------------------------

49

ARTICLE IX
THE ADMINISTRATIVE AGENT

SECTION 9.01.  The Administrative Agent.

(a) Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.

(b) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of the Borrower's Subsidiaries
or other Affiliates thereof as if it were not the Administrative Agent
hereunder.

(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein.  Without limiting the generality of the
foregoing, (i) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders, and (iii) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or, if applicable, all of the Lenders) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (1) any statement, warranty or representation made in or in
connection with this Agreement, (2) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (3) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (4) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(5) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent and the conformity thereof to such express
requirement.

(d) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower) independent accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

--------------------------------------------------------------------------------

50

(e) The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the term loan facility provided
for herein as well as activities as Administrative Agent.

(f) Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (which
consent shall not unreasonably be withheld), to appoint a successor; provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing.  If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank, in any event having total assets in
excess of $500,000,000 and who shall serve until such time, if any, as a
successor Administrative Agent shall have been appointed as provided above. 
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent's resignation hereunder, the provisions of this Article and
Section 11.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

(g) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

(h) No Lender identified on the signature pages of this Agreement as a "Lead
Arranger" or "Bookrunner", or that is given any other title hereunder other than
"Administrative Agent", shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the generality of the foregoing, no Lender so
identified as a "Lead Arranger" or "Bookrunner" or that is given any other title
hereunder, shall have, or be deemed to have, any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
the Lenders so identified in deciding to enter into this Agreement or in taking
or not taking action hereunder.

--------------------------------------------------------------------------------

51

(i) Notwithstanding anything to the contrary herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and in the
other Credit Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.01 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (i) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Credit
Documents, (ii) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.18(c)) or (iii) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a Bankruptcy Event relative to the Borrower; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (A)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.01 and (B) in addition to the matters
set forth in clauses (ii), (iii) and (iv) of the preceding proviso and subject
to Section 2.18(c), any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

(j) Each Lender acknowledges and agrees that the Extensions of Credit made
hereunder are commercial loans and not investments in a business enterprise or
securities.  Each Lender further represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business
and  has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

ARTICLE X
CERTAIN ERISA MATTERS

SECTION 10.01.  Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

(i) such Lender is not using "plan assets" (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender's entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

--------------------------------------------------------------------------------

52

(iii) (A) such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender's entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender's entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).

ARTICLE XI
MISCELLANEOUS

SECTION 11.01.  Notices.  All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by email, as follows:

(a) if to the Borrower, to it at:

290 West Nationwide Boulevard
Columbus, Ohio 43215
Attention: Vice President, Investor Relations and Treasurer
Email: treasuryops@nisource.com;

with a copy to the Borrower at:

290 West Nationwide Boulevard
Columbus, Ohio 43215
Attention: Assistant Treasurer
Email: treasuryops@nisource.com;

--------------------------------------------------------------------------------

53

801 East 86th Avenue
Merrillville, Indiana 46410
Attention:  Vice President and Deputy General Counsel, Corporate and Commercial;

(b) if to the Administrative Agent, to KeyBank at:

KeyBank National Association

127 Public Square

Cleveland, OH 44114

Attention: Ben Cooper
Email: benjamin.cooper@key.com

with a copy to:

KeyBank National Association

4900 Tiedeman Road, Cleveland, Ohio 44114

Attention: KAS Energy

Email: KAS_Energy@KeyBank.com

(c) if to any Lender, to it at its address (or email) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received.  Notices
delivered through Electronic Systems, to the extent provided in paragraph (e)
below, shall be effective as provided in said paragraph (e).

(d) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(e) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website, including an Electronic System, shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(f) Any party hereto may change its address or email for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

(g) Electronic Systems.

--------------------------------------------------------------------------------

54

(i) The Borrower and each Lender agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided "as is"
and "as available."  The Agent Parties (as defined below) and the Borrower do
not warrant the adequacy of such Electronic Systems and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party or the Borrower in connection with the Communications or any
Electronic System.  In no event shall the Administrative Agent or any of its
Related Parties (collectively, the "Agent Parties") or the other Creditor
Parties have any liability to the Borrower, any Lender, Administrative Agent or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower's or the Administrative Agent's transmission of Communications through
an Electronic System, except to the extent that such damages, losses or expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party.  "Communications" means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Credit Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Electronic System.

SECTION 11.02.  Waivers; Amendments. 

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, no Extension
of Credit shall be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Subject to Section 2.14 hereof, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees or
other amounts payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or any interest thereon, or any fees or other amounts payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) waive any of the conditions
precedent to the Effective Date set forth in Section 3.01 without the written
consent of each Lender, or (vi) change any of the provisions of this Section or
the definition of "Required Lenders" or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent.  Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or other modification of this Agreement shall be required
of any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

--------------------------------------------------------------------------------

55

SECTION 11.03.  Expenses; Indemnity; Damage Waiver. 

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the initial syndication of the term loan facility provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent or any Lender, in connection with the enforcement
or protection of its rights in connection with this Agreement, including its
rights under this Section, or in connection with the Loans made hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof.

(b) The Borrower shall indemnify the Administrative Agent, the Arrangers, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, penalties, damages, liabilities and related
reasonable expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transaction contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property now,
in the past or hereafter owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  This Section 11.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, penalties, damages, etc. arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

--------------------------------------------------------------------------------

56

(d) To the extent permitted by applicable law, (i) the Borrower shall not
assert, and does hereby waive, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) without limiting the rights of
indemnification of any Indemnitee set forth in this Agreement with respect to
liabilities asserted by third parties, each party hereto shall not assert, and
hereby waives, any claim against each other party, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 20 days
after written demand therefor.

SECTION 11.04.  Successors and Assigns. 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby; provided that, (i) except to the extent permitted pursuant to
Section 6.01(b)(ii), the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender's Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

--------------------------------------------------------------------------------

57

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of such Lender's Loans;

(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Electronic System as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, together with a
processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;

(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee's compliance procedures and applicable laws, including Federal and
state securities laws;

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code; and

(F) no assignment shall be made to any Affiliate of the Borrower.

For the purposes of this Section 11.04(b), the terms "Approved Fund" and
"Ineligible Institution" have the following meanings:

"Approved Fund" means any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person)) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Ineligible Institution" means (a) a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person), (b) a Defaulting Lender, (c) the Borrower, any of its
Subsidiaries or any of its Affiliates, or (d) a company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof.

Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 11.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

--------------------------------------------------------------------------------

58

(c) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and other Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive (absent manifest
error), and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.

(d) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Electronic System as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(b),
2.18(d) or 11.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(e) Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a "Participant"), other than an Ineligible Institution, in all or a portion of
such Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender's rights and obligations under this Agreement.  Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 11.02(b) that
affects such Participant.  Subject to paragraph (f) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein (it being understood that the documentation required under Section
2.17(e) and (f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 2.19 as though it were an assignee
under paragraph (b) of this Section. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the obligations under this Agreement (the "Participant Register"); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant's interest in the obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such interest is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

--------------------------------------------------------------------------------

59

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, to a Federal Reserve Bank or any central
bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

SECTION 11.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans.  The provisions of Sections 2.15, 2.16, 2.17 and 11.03 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 11.06.  Counterparts; Integration; Effectiveness; Electronic Execution. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent and the Arrangers constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 3.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of an original executed
counterpart of this Agreement.  The words "execution," "signed," "signature,"
"delivery," and words of like import in or relating to any  document to be
signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

SECTION 11.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

--------------------------------------------------------------------------------

60

SECTION 11.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender or any Affiliate thereof is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any of and all the Obligations
now or hereafter existing under this Agreement or any other Credit Document held
by such Lender or such Affiliate, irrespective of whether or not such Lender or
such Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrower may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 11.09.  Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan and of the United States
District Court of the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

--------------------------------------------------------------------------------

61

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 11.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12.  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
or any credit insurance provider, in each case, relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or any
Subsidiary of the Borrower or (i) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the term
loan facility provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the term loan facility provided hereunder. 
For the purposes of this Section, "Information" means all information received
from the Borrower or any Subsidiary of the Borrower relating to the Borrower or
any Subsidiary of the Borrower or its respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary of
the Borrower; provided that, in the case of information received from the
Borrower or any Subsidiary of the Borrower after the Effective Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent, the Arrangers and
the Lenders in connection with the administration of this Agreement, the other
Credit Documents, and the Commitments.

--------------------------------------------------------------------------------

62

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 11.13.  USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

SECTION 11.14.  Acknowledgments.  The Borrower hereby acknowledges that:

(a) no Creditor Party will have any obligations except those obligations
expressly set forth herein and in the other Credit Documents and each Creditor
Party is acting solely in the capacity of an arm's length contractual
counterparty to the Borrower with respect to the Credit Documents and the
transactions contemplated therein and not as a financial advisor or a fiduciary
to, or an agent of, the Borrower or any other Person;

(b) it has been advised by and consulted with its own legal, accounting,
regulatory and tax advisors (to the extent it deemed appropriate) in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;

(c) neither the Arrangers, the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between the Arrangers, the Administrative Agent and the Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor, and, to the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby;

--------------------------------------------------------------------------------

63

(d) it is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents;

(e) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Administrative Agent and the Lenders or among the Borrower and
the Lenders;

(f) (i) each Creditor Party, together with its Affiliates, is a full service
securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services;
(ii) in the ordinary course of business, any Creditor Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which it may have
commercial or other relationships; and (iii) with respect to any securities
and/or financial instruments so held by any Creditor Party or any of its
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion; and

(g) (i) each Creditor Party and its affiliates may be providing debt financing,
equity capital or other services (including financial advisory services) to
other companies in respect of which the Borrower or its Subsidiaries may have
conflicting interests regarding the transactions described herein and otherwise;
(ii) no Creditor Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Credit Documents or
its other relationships with the Borrower in connection with the performance by
such Creditor Party of services for other companies, and no Creditor Party will
furnish any such information to other companies; and (iii) the Borrower also
acknowledges that no Creditor Party has any obligation to use in connection with
the transactions contemplated by the Credit Documents, or to furnish to the
Borrower, confidential information obtained from other companies.

SECTION 11.15.  Acknowledgment and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of the applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

--------------------------------------------------------------------------------

64

SECTION 11.16.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. Any amount collected by such
Lender that exceeds the maximum amount collectible at the Maximum Rate shall be
applied to the reduction of the principal balance of such Loan or refunded to
the Borrower so that at no time shall the interest and charges paid or payable
in respect of such Loan exceed the maximum amount collectible at the Maximum
Rate.

SECTION 11.17.  Prepayment of Loans under the Existing Loan Agreement.  Each of
the signatories hereto is also a party to the Existing Loan Agreement and each
such signatory hereby agrees that any and all required notice periods under the
Existing Loan Agreement in connection with the prepayment (if any) on the
Effective Date of any "Loans" under the Existing Loan Agreement are hereby
waived and of no force and effect.

[Signature Pages Follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

NISOURCE INC., as the Borrower

By: /s/ Randy G. Hulen     

Name: Randy G. Hulen

Title: Vice President, Investor Relations and Treasurer

Federal Tax Identification Number:  35-2108964

 

Signature Page to
Term Loan Agreement

--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent

By: /s/ Benjamin C Cooper

Name: Benjamin C Cooper

Title: Senior Vice President

 

Signature Page to
Term Loan Agreement

--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender

By: /s/ Benjamin C Cooper

Name: Benjamin C Cooper

Title: Senior Vice President

 

Signature Page to
Term Loan Agreement

--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By: /s/ John M. Eyerman

Name: John M. Eyerman

Title: Senior Vice President

 

Signature Page to
Term Loan Agreement

--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By: /s/ Kelly Sarver

Name: Kelly Sarver
Title: Vice President


 

 

 

Signature Page to
Term Loan Agreement

--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender

By: /s/ Edward Sacks

Name: Edward Sacks

Title: Authorized Signatory



 

Signature Page to
Term Loan Agreement

--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender

By: /s/ Nietzsche Rodricks

Name: Nietzsche Rodricks

Title: Managing Director



 

Signature Page to
Term Loan Agreement

--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the "Loan
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the "Assigned Interest").  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.

Assignor:

 

   

 

 

 

   

2.

Assignee:

 

   

 

 

[and is an Affiliate/Approved Fund of [identify Lender] 1]    

 

 

 

3.

Borrower(s):

NiSource Inc., a Delaware corporation

 

 

 

 

4.

Administrative Agent:

KeyBank National Association, as the administrative agent under the Loan
Agreement

 

 

 

5.

Loan Agreement:

The Term Loan Agreement, dated as of April 1, 2020, among NiSource Inc., a
Delaware corporation, as borrower, the Lenders parties thereto, KeyBank National
Association, as Administrative Agent, and the other agents parties thereto

      6. Assigned Interest:  

______________________________________________
1 Select as applicable.

--------------------------------------------------------------------------------




Aggregate Amount of Commitments/Loans

Amount of
Commitments/Loans

Percentage Assigned of Commitments/Loans 2  

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee's compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

 

     


Consented to and Accepted:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent

 

 

 

By:

 

 

  Title:

 

 

 

 

 

 

[NISOURCE INC., as Borrower]3 

 

 

 

By:

 

 

  Title:

 

______________________________________________
2 Set forth, so at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.
3 To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.

--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(h) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, any arranger or any other Lender and their
respective Related Parties, (v) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Loan Agreement, duly completed and executed by the
Assignee; and (vi) it does not bear a relationship to the Borrower described in
Section 108(e)(4) of the Code; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, any arranger, the Assignor or
any other Lender and their respective Related Parties, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

--------------------------------------------------------------------------------

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF MCGUIREWOODS LLP

[See Attached.]

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING REQUEST

BORROWING REQUEST

Date:  ________, ____

To:  KeyBank National Association

127 Public Square

Cleveland, OH 44114

Attention: Ben Cooper
Email: benjamin.cooper@key.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of April 1, 2020
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the "Agreement"; the terms defined therein being used herein as therein
defined), among NiSource Inc., a Delaware corporation (the "Borrower"), KeyBank
National Association, as the Administrative Agent, and the other parties
thereto.

The Borrower hereby requests a Borrowing of Loans, as follows:

1. In the aggregate amount of $________.

2. On ________, 20__ (a Business Day).

3. Comprised of [an ABR] [a Eurodollar] Borrowing.

[4.  With an Interest Period of ___ [week][months].] 4

[4][5]. The Borrower's account to which funds are to be disbursed is:

 Account Number: __________

 Location:_________________

This Borrowing Request and the Borrowing requested herein comply with the
Agreement, including Sections 2.01, 2.02 and 3.02 of the Agreement.

[Signature Page Follows.]

______________________________________________
4 Insert if a Eurodollar Borrowing.

--------------------------------------------------------------------------------

NISOURCE INC.

By:  _________________________

Name: 

Title: 

--------------------------------------------------------------------------------

EXHIBIT D

[Reserved]

--------------------------------------------------------------------------------

EXHIBIT E

[Reserved]

--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTE

NOTE

FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
__________________ or registered assigns (the "Lender"), in accordance with the
provisions of the Agreement (as hereinafter defined), the aggregate unpaid
principal amount of each Loan made by the Lender to the Borrower under that
certain Term Loan Agreement, dated as of April 1, 2020 (as may be amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time in accordance with its terms, the "Agreement"; the
terms defined therein being used herein as therein defined), among the Borrower,
the Lenders party thereto, KeyBank National Association, as the Administrative
Agent, and the other parties thereto.  The Borrower promises to pay interest on
the aggregate unpaid principal amount of each Loan from time to time made by the
Lender to the Borrower under the Agreement from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent's office pursuant to the
terms of the Agreement.  If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the promissory notes referred to in Section 2.10(e) of  the
Agreement, is one of the Credit Documents, is entitled to the benefits thereof
and may be prepaid in whole or in part subject to the terms and conditions
provided therein.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement.  Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business.  The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature Page Follows.]

--------------------------------------------------------------------------------

NISOURCE INC.

By:  __________________

Name: 

Title:

--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______

______


--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INTEREST ELECTION REQUEST

INTEREST ELECTION REQUEST

Date:  _______, ____

To:  KeyBank National Association

127 Public Square

Cleveland, OH 44114

Attention: Ben Cooper
Email: benjamin.cooper@key.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of April 1, 2020
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the "Agreement"; the terms defined therein being used herein as therein
defined), among NiSource Inc., a Delaware corporation (the "Borrower"), the
Lenders party thereto, KeyBank National Association, as the Administrative
Agent, and the other parties thereto.

This Interest Election Request is delivered to you pursuant to Section 2.06 of
the Agreement and relates to the following:

1.  A conversion of a Borrowing    A continuation of a Borrowing (select one).

2. In the aggregate principal amount of $________.

3. which Borrowing is being maintained as a [ABR Borrowing] [Eurodollar
Borrowing with an Interest Period ending on ________, 20__].

4. (select relevant election)

  If such Borrowing is a Eurodollar Borrowing, such Borrowing shall be continued
as a Eurodollar Borrowing having an Interest Period of [__] months.

  If such Borrowing is a Eurodollar Borrowing, such Borrowing shall be converted
to an ABR Borrowing.

  If such Borrowing is an ABR Borrowing, such Borrowing shall be converted to a
Eurodollar Borrowing having an Interest Period of [___] months.

5. Such election to be effective on ________, 20)__ (a Business Day).

This Interest Election Request and the election made herein comply with the
Agreement, including Section 2.06 of the Agreement.

[Signature Page Follows.]

--------------------------------------------------------------------------------

NISOURCE INC.

By:  ___________________

Name:

Title: 

--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PREPAYMENT NOTICE

PREPAYMENT NOTICE

Date:  _______, ____

To:  KeyBank National Association

127 Public Square

Cleveland, OH 44114

Attention: Ben Cooper
Email: benjamin.cooper@key.com

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement, dated as of April 1, 2020
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the "Agreement"; the terms defined therein being used herein as therein
defined), among NiSource Inc., a Delaware corporation (the "Borrower"), the
Lenders party thereto, KeyBank National Association, as the Administrative
Agent, and the other parties thereto. 

This Prepayment Notice is delivered to you pursuant to Section 2.11 of the
Agreement.  The Borrower hereby gives notice of a prepayment of Loans as
follows:

1. (select Type(s) of Loans)

☐  ABR Loans in the aggregate principal amount of $________.

☐ Eurodollar Loans with an Interest Period ending ______, 20__ in the aggregate
principal amount of $________.

2. On __________, 20__ (a Business Day).

This Prepayment Notice and prepayment contemplated hereby comply with the
Agreement, including Section 2.11 of the Agreement.

[Signature Page Follows.]

--------------------------------------------------------------------------------

NISOURCE INC.

By:  ___________________

Name:

Title:

--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Term Loan Agreement, dated as of April
1, 2020 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the "Loan Agreement"; the terms defined therein being used
herein as therein defined), among NiSource Inc., a Delaware corporation (the
"Borrower"), the Lenders party thereto, KeyBank National Association, as the
Administrative Agent, and the other parties thereto. 

Pursuant to the provisions of Section 2.17 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF LENDER]

By:___________________________________________
 Name:
  Title:

Date: __________, 20[__]

--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Term Loan Agreement, dated as of April
1, 2020 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the "Loan Agreement"; the terms defined therein being used
herein as therein defined), among NiSource Inc., a Delaware corporation (the
"Borrower"), the Lenders party thereto, KeyBank National Association, as the
Administrative Agent, and the other parties thereto. 

Pursuant to the provisions of Section 2.17 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF PARTICIPANT]

By:____________
Name:
Title:

Date: ________ __, 20[__]

--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Term Loan Agreement, dated as of April
1, 2020 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the "Loan Agreement"; the terms defined therein being used
herein as therein defined), among NiSource Inc., a Delaware corporation (the
"Borrower"), the Lenders party thereto, KeyBank National Association, as the
Administrative Agent, and the other parties thereto. 

Pursuant to the provisions of Section 2.17 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code. 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner's/member's beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF PARTICIPANT]

By:____________
Name:
Title:

Date: ________ __, 20[__]

--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Term Loan Agreement, dated as of April
1, 2020 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the "Loan Agreement"; the terms defined therein being used
herein as therein defined), among NiSource Inc., a Delaware corporation (the
"Borrower"), the Lenders party thereto, KeyBank National Association, as the
Administrative Agent, and the other parties thereto. 

Pursuant to the provisions of Section 2.17 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Loan
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF LENDER]

By:____________
Name:
Title:

Date: ________ __, 20[__]

--------------------------------------------------------------------------------

SCHEDULE 2.01

LENDERS AND COMMITMENTS

Lender

Commitment

KeyBank National Association

$200,000,000

PNC Bank, National Association

$200,000,000

U.S. Bank National Association

$200,000,000

Mizuho Bank, Ltd.

$135,000,000

MUFG Bank, Ltd.

$115,000,000

TOTAL

$850,000,000


--------------------------------------------------------------------------------

SCHEDULE 6.01(e)

EXISTING AGREEMENTS

Receivables Purchase Agreements and Receivables Sales Agreements of (a) Columbia
Gas of Ohio Receivables Corporation, (b) Columbia Gas of Pennsylvania
Receivables Corporation, (c) NIPSCO Accounts Receivables Corporation, and (d)
any renewal, modification, extension or replacement of the above, in each case,
to provide for receivables financings upon terms and conditions not materially
more restrictive on the Borrower and its Subsidiaries, taken as a whole, than
the terms and conditions of such renewed, modified, extended or replaced
facility.

 






--------------------------------------------------------------------------------